Exhibit 10.2
Execution Copy
 
Great Plains Natural Gas Company
$2,300,000
Floating Rate Senior Secured Guaranteed Notes due 2013
 
Note Purchase Agreement
 
Dated as of November 1, 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
Section 1.
  Authorization of Notes     1  
Section 1.1.
  Description of Notes     1  
Section 1.2.
  Interest Rate     1  
 
           
Section 2.
  Sale and Purchase of Notes     2  
 
           
Section 3.
  Closing     2  
 
           
Section 4.
  Conditions to Closing     3  
 
           
Section 4.1.
  Representations and Warranties     3  
Section 4.2.
  Performance; No Default     3  
Section 4.3.
  Compliance Certificates     3  
Section 4.4.
  Opinions of Counsel     3  
Section 4.5.
  Purchase Permitted By Applicable Law, Etc     4  
Section 4.6.
  Payment of Special Counsel Fees     4  
Section 4.7.
  Private Placement Number     4  
Section 4.8.
  Changes in Corporate Structure     4  
Section 4.9.
  Funding Instructions     4  
Section 4.10.
  Individual Guarantee Agreement     4  
Section 4.11.
  Other Financing Agreements     4  
Section 4.12.
  Perfection of Liens     4  
Section 4.13.
  Insurance     5  
Section 4.14.
  Reserved     5  
Section 4.15.
  Reserved     5  
Section 4.16.
  Reserved     5  
Section 4.17.
  Reserved     5  
Section 4.18.
  Perfection Certificate     5  
Section 4.19.
  Sale of Other Notes     5  
Section 4.20.
  Merger Agreement     5  
Section 4.21.
  Discharge of Existing Debt and Liens     5  
Section 4.22.
  Regulatory Approvals     6  
Section 4.23.
  Proceedings and Documents     6  
Section 4.24.
  Notice of Floating Interest Rate     6  
 
           
Section 5.
  Representations and Warranties of the Obligors     6  
 
           
Section 5.1.
  Organization; Power and Authority     6  
Section 5.2.
  Authorization, Etc     6  
Section 5.3.
  Disclosure     7  
Section 5.4.
  Organization and Ownership of Shares of Subsidiaries; Affiliates     7  

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.5.
  Financial Statements; Material Liabilities     8  
Section 5.6.
  Compliance with Laws, Other Instruments, Etc     8  
Section 5.7.
  Governmental Authorizations, Etc     9  
Section 5.8.
  Litigation; Observance of Agreements, Statutes and Orders     9  
Section 5.9.
  Taxes     9  
Section 5.10.
  Title to Property; Leases     9  
Section 5.11.
  Licenses, Permits, Etc     10  
Section 5.12.
  Compliance with ERISA     10  
Section 5.13.
  Private Offering by the Parent     11  
Section 5.14.
  Use of Proceeds; Margin Regulations     11  
Section 5.15.
  Existing Indebtedness; Future Liens     11  
Section 5.16.
  Foreign Assets Control Regulations, Etc     12  
Section 5.17.
  Status under Certain Statutes     12  
Section 5.18.
  Environmental Matters     12  
Section 5.19.
  Collateral Documents     13  
Section 5.20.
  Solvency     13  
Section 5.21.
  Ranking of Notes     13  
Section 5.22.
  Insurance     14  
 
           
Section 6.
  Representations of the Purchaser     14  
 
           
Section 6.1.
  Purchase for Investment     14  
Section 6.2.
  Source of Funds     14  
 
           
Section 7.
  Information as to Company     16  
Section 7.1.
  Financial and Business Information     16  
Section 7.2.
  Officer's Certificate     19  
Section 7.3.
  Inspection Rights     19  
 
           
Section 8.
  Payment and Prepayment of the Notes     20  
 
           
Section 8.1.
  Maturity     20  
Section 8.2.
  Optional Prepayments with LIBOR Breakage Amount     20  
Section 8.3.
  Allocation of Partial Prepayments     20  
Section 8.4.
  Maturity; Surrender, Etc.     20  
Section 8.5.
  Purchase of Notes     20  
Section 8.6.
  LIBOR Breakage Amount     21  
Section 8.7.
  Offers of Other Prepayments     21  
 
           
Section 9.
  Affirmative Covenants     22  
 
           
Section 9.1.
  Compliance with Law     22  
Section 9.2.
  Insurance     22  
Section 9.3.
  Maintenance of Properties     23  
Section 9.4.
  Payment of Taxes and Claims     24  
Section 9.5.
  Corporate Existence, Etc     24  
Section 9.6.
  Books and Records     24  

- ii -



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 9.7.
  Further Assurances; Power of Authority     24  
Section 9.8.
  Additional Obligors     25  
Section 9.9.
  Real Property, Leased Locations     25  
 
           
Section 10.
  Negative Covenants.     26  
 
           
Section 10.1.
  Indebtedness     26  
Section 10.2.
  Guaranties     26  
Section 10.3.
  Creation of Liens; Contractual Restrictions     27  
Section 10.4.
  Financial Ratios     28  
Section 10.5.
  Restrictions on Dividends and Distributions     29  
Section 10.6.
  Disposition of Assets     29  
Section 10.7.
  Line of Business     30  
Section 10.8.
  ERISA     30  
Section 10.9.
  Mergers; Acquisitions; Consolidations     30  
Section 10.10.
  Loans and Advances     31  
Section 10.11.
  Investments     31  
Section 10.12.
  Transactions with Affiliates     32  
Section 10.13.
  Amendment of Certain Documents     32  
Section 10.14.
  Terrorism Sanctions Regulations     32  
Section 10.15.
  Most Favored Lender Status     33  
 
           
Section 11.
  Events of Default     33  
 
           
Section 12.
  Remedies on Default, Etc     36  
Section 12.1.
  Acceleration     36  
Section 12.2.
  Other Remedies     36  
Section 12.3.
  Rescission     36  
Section 12.4.
  No Waivers or Election of Remedies, Expenses, Etc     37  
 
           
Section 13.
  Registration; Exchange; Substitution of Notes     37  
 
           
Section 13.1.
  Registration of Notes     37  
Section 13.2.
  Transfer and Exchange of Notes     37  
Section 13.3.
  Replacement of Notes     38  
 
           
Section 14.
  Payments on Notes     38  
 
           
Section 14.1.
  Place of Payment     38  
Section 14.2.
  Home Office Payment     38  
 
           
Section 15.
  Expenses, Indemnity, Etc     39  
 
           
Section 15.1.
  Transaction Expenses     39  
Section 15.2.
  Survival     39  
Section 15.3.
  Environmental Indemnity     39  
Section 15.4.
  Gross-Up Provision     40  

- iii -



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 16.
  Survival of Representations and Warranties; Entire Agreement     40  
 
           
Section 17.
  Amendment and Waiver     40  
 
           
Section 17.1.
  Requirements     40  
Section 17.2.
  Solicitation of Holders of Notes     41  
Section 17.3.
  Binding Effect, Etc     41  
Section 17.4.
  Notes Held by Parent, Etc     41  
 
           
Section 18.
  Notices     41  
 
           
Section 19.
  Reproduction of Documents     42  
 
           
Section 20.
  Confidential Information     42  
 
           
Section 21.
  Substitution of Purchaser     43  
 
           
Section 22.
  Guarantee Agreement     44  
 
           
Section 22.1.
  Guarantee     44  
Section 22.2.
  Obligation Absolute and Unconditional; Termination; Limitations     45  
Section 22.3.
  Subrogation Payments Held In Trust     49  
Section 22.4.
  Preference     49  
Section 22.5.
  Marshaling     50  
Section 22.6.
  Subordination     50  
 
           
Section 23.
  Release of Security Interests or Subsidiary Guaranty     50  
 
           
Section 24.
  Miscellaneous     50  
 
           
Section 24.1.
  Successors and Assigns     50  
Section 24.2.
  Payments Due on Non-Business Days     50  
Section 24.3.
  Accounting Terms     51  
Section 24.4.
  Severability     51  
Section 24.5.
  Construction, Etc     51  
Section 24.6.
  Counterparts     51  
Section 24.7.
  Governing Law     51  
Section 24.8.
  Jurisdiction and Process; Waiver of Jury Trial     52  
 
           
Signature
        53  

- iv -



--------------------------------------------------------------------------------



 



     
Schedule A
  — Information Relating to Purchaser  
Schedule B
  — Defined Terms  
Schedule 4.8
  — Changes in Corporate Structure  
Schedule 5.3
  — Disclosure Materials  
Schedule 5.4
  — Subsidiaries of the Company and Ownership of Subsidiary Stock  
Schedule 5.5
  — Financial Statements  
Schedule 5.7
  — Governmental Authorizations  
Schedule 5.8
  — Litigation; Observance of Agreements, Statutes and Orders  
Schedule 5.15
  — Existing Indebtedness  
Schedule 5.18
  — Environmental Matters  
Schedule 5.19
  — Real Property  
Schedule 5.22
  — Insurance  
Schedule 9.8
  — Unrestricted Subsidiaries  
Exhibit 1
  — Form of Floating Rate Senior Secured Guaranteed Note due 2013  
Exhibit 4.4(a)
  — Form of Opinion of Special Counsel for the Obligors  
Exhibit 4.4(b)
  — Form of Opinion of Special Counsel for the Purchaser

- v -



--------------------------------------------------------------------------------



 



Great Plains Natural Gas Company
8500 Station Street, Suite 100
Mentor, Ohio 44060
Floating Rate Senior Secured Guaranteed Notes due 2013
Dated as of
November 1, 2010
Sun Life Assurance Company of Canada
Ladies and Gentlemen:
          Great Plains Natural Gas Company, an Ohio corporation (the “Issuer”),
Lightning Pipeline Company, an Ohio corporation (“Lightning”), and Gas Natural
Inc., an Ohio corporation (the “Parent”; the Parent and Lightning are referred
to herein, collectively, as the “Guarantors” and, individually, as a
“Guarantor”), hereby, jointly and severally, agree with Sun Life Assurance
Company of Canada (the “Purchaser”) as follows:
Section 1. Authorization of Notes.
     Section 1.1. Description of Notes. The Issuer will authorize the issue and
sale of $2,300,000 aggregate principal amount of its Floating Rate Senior
Secured Guaranteed Notes which will mature and become due and payable on the
date that is three years from the date of Closing (the “Notes”, such term to
include any such notes issued in substitution therefor pursuant to Section 13).
The Notes shall be substantially in the form set out in Exhibit 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.
     Section 1.2. Interest Rate. (a) The Notes shall bear interest (computed on
the basis of a 360-day year and actual days elapsed) on the unpaid principal
thereof from the date of issuance at a floating rate equal to the Adjusted LIBOR
Rate from time to time, payable quarterly on the last day of February, May,
August and November in each year and at maturity, commencing on February 28,
2011, until such principal sum shall have become due and payable, whether at
maturity, upon acceleration or otherwise (each such date being referred to
herein as an “Interest Payment Date”) and interest (so computed) on any overdue
principal and LIBOR Breakage Amount, if any, and to the extent permitted by
applicable law, on any overdue interest, from the due date thereof (whether at
maturity, upon acceleration or otherwise) and, during the continuance of an
Event of Default, on the unpaid balance hereof, at the Default Rate until paid.

 



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

          (b) The Adjusted LIBOR Rate for the Notes shall be determined by the
Issuer, and notice thereof shall be given to the holders of the Notes, on the
second Business Day preceding the beginning of each Interest Period, together
with a copy of the relevant screen used for the determination of LIBOR, a
calculation of the Adjusted LIBOR Rate for such Interest Period, the number of
days in such Interest Period, the date on which interest for such Interest
Period will be paid and the amount of interest to be paid to each holder of
Notes on such date. In the event that the Required Holders do not concur with
such determination by the Issuer, within ten Business Days after receipt by such
holders of the notice delivered by the Issuer pursuant to the immediately
preceding sentence, such Required Holders shall provide notice to the Issuer,
together with a copy of the relevant screen used for the determination of LIBOR,
a calculation of the Adjusted LIBOR Rate for such Interest Period, the number of
days in such Interest Period, the date on which interest for such Interest
Period will be paid and the amount of interest to be paid to each holder of
Notes on such date, and any such determination made in accordance with the
provisions of this Agreement, shall be presumptively correct absent manifest
error.
Section 2. Sale and Purchase of Notes.
          Subject to the terms and conditions of this Agreement, the Issuer will
issue and sell to the Purchaser and the Purchaser will purchase from the Issuer,
at the Closing provided for in Section 3, the Notes at the purchase price of
100% of the principal amount thereof.
          The performance and payment of all obligations of the Issuer hereunder
and under the Notes and the other Financing Agreements shall be guaranteed by
the Guarantors pursuant to the Guarantee Agreement (and by the Individual
Guarantor pursuant to the Individual Guarantee Agreement until such time, if
any, as the Individual Guarantee Agreement is released) and the obligations of
the Obligors under and pursuant to the Financing Agreements shall be secured by
the Collateral Documents.
Section 3. Closing.
          The sale and purchase of the Notes to be purchased by the Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 a.m. Chicago time, at a closing (the “Closing”)
on the fourth Business Day following receipt by the Issuer and Parent of all
regulatory approvals necessary for the issuance of the Notes and the guaranty by
Parent of such Notes, provided that the date of Closing shall occur on or prior
to November 28, 2010. At the Closing the Issuer will deliver to the Purchaser
the Notes to be purchased by such Purchaser in the form of a single Note dated
the date of the Closing and registered in such Purchaser’s name (or in the name
of its nominee), against delivery by such Purchaser of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account designated by the Issuer in, and
otherwise in accordance with, the Funding Instruction Letter delivered to the
Purchaser at least three Business Days prior to the date of Closing pursuant to
Section 4.9. If at the Closing the Issuer shall fail to tender such Notes to the
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, the Purchaser shall, at its election, be relieved of all further
obligations under this Agreement,

-2-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

without thereby waiving any rights the Purchaser may have by reason of such
failure or such nonfulfillment.
Section 4. Conditions to Closing.
          The Purchaser’s obligation to purchase and pay for the Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions:
     Section 4.1. Representations and Warranties. The representations and
warranties of the Obligors in each Financing Agreement shall be correct when
made and at the time of the Closing and the representations and warranties of
the Individual Guarantor pursuant to the Individual Guarantee Agreement shall be
correct when made and at the time of Closing.
     Section 4.2. Performance; No Default. Each Obligor and the Individual
Guarantor shall have performed and complied with all agreements and conditions
contained in each Financing Agreement and (with respect to the Individual
Guarantor) the Individual Guarantee Agreement required to be performed or
complied with by it prior to or at the Closing and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14) no Default or Event of Default shall have occurred
and be continuing. Neither any Obligor nor any Subsidiary shall have entered
into any transaction since September 30, 2010 that would have been prohibited by
Section 10 had such Section applied since such date.
     Section 4.3. Compliance Certificates.
          (a) Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.8 have been fulfilled.
          (b) Secretary’s Certificate. Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Financing Agreements to which it is a party.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Weltman, Weinberg & Reis Co., L.P.A. and Korman Jackson &
Krantz PLL, respective counsel for the Obligors, and Dworken & Bernstein Co.,
LPA, as counsel for the Individual Guarantor, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Obligors and the Individual Guarantor, as applicable, hereby instruct their
respective counsel to deliver such opinion to the Purchaser) and (b) from
Chapman and Cutler LLP, the Purchaser’s special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

-3-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing the Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by the Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
     Section 4.6. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Issuer shall have paid on or before the Closing
the fees, charges and disbursements of the Purchaser’s special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Issuer at least one Business Day prior to the Closing.
     Section 4.7. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
     Section 4.8. Changes in Corporate Structure. Except as otherwise set forth
in Schedule 4.8, neither any Obligor nor any other member of the Ohio Group
shall have changed its jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.
     Section 4.9. Funding Instructions. At least three Business Days prior to
the date of the Closing, the Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Issuer confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited
(the “Funding Instruction Letter”).
     Section 4.10. Individual Guarantee Agreement. Contemporaneously with the
Closing the Individual Guarantor shall have executed and delivered the
Individual Guarantee Agreement.
     Section 4.11. Other Financing Agreements. Each of the Security Agreement,
the Pledge Agreement, the Mortgages, if any, the Control Agreements and each
other Financing Agreement shall have been executed and delivered by the
respective parties thereto, shall be in full force and effect on the date of
Closing and shall be satisfactory in form and substance to the Purchaser.
     Section 4.12. Perfection of Liens. All actions necessary to create and
perfect the Liens of the Collateral Documents (including, without limitation,
(i) the filing of all appropriate UCC

-4-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

financing statements, (ii) the recordation of all Mortgages, if any, with public
officials and the payment of all related fees and taxes and (iii) the delivery
to the Purchaser of the Pledged Stock, accompanied by duly executed stock powers
in blank) shall have been consummated in accordance with the provisions of the
Collateral Documents.
     Section 4.13. Insurance. (a) The Obligors shall have delivered one or more
certificates of insurance evidencing the maintenance of all insurance required
to be maintained by Section 9.2, including any endorsement in relation to such
policy as may be required pursuant to Section 9.2 or under the Collateral
Documents.
          (b) The Purchaser shall have received an independent insurance review
of the Obligors which shall be in form and substance satisfactory to the
Purchaser.
     Section 4.14. Reserved.
     Section 4.15. Reserved.
     Section 4.16. Reserved.
     Section 4.17. Reserved.
     Section 4.18. Perfection Certificate. The Obligors shall have delivered the
Perfection Certificate duly executed by each Obligor and the Individual
Guarantor, together with copies of favorable UCC, tax, judgment and fixture lien
search reports in all necessary or appropriate jurisdictions and under all legal
names of each Obligor and each Restricted Subsidiary, indicating that there are
no prior Liens on any of the Collateral other than Liens permitted under
Section 10.3.
     Section 4.19. Sale of Other Notes. Contemporaneously with the Closing, NEO,
Orwell and Brainard shall authorize the issue and sale of $17,700,000 aggregate
principal amount of their Senior Secured Guaranteed Notes due June 1, 2017 to
the Purchaser.
     Section 4.20. Merger Agreement. Contemporaneously with the Closing, the
Merger Agreement will be in full force and effect, will not have been amended or
modified in any material respect, and the conditions set forth in the Merger
Agreement will have been satisfied in full unless waived by either of NEO or
Development (and NEO agrees that it will not waive any material condition
without the prior consent of the Purchaser, which consent shall not be
unreasonably withheld or delayed). Contemporaneously with the Closing, the
transactions contemplated by the Merger Agreement shall be consummated in
accordance with the terms and provisions of the Merger Agreement. At or prior to
the Closing, the Parent shall have delivered to the Purchaser true and complete
copies of the Merger Agreement, the Certificate of Merger filed with the
Secretary of State of the State of Ohio evidencing the merger of NEO and
Development and all material documents and instruments to be delivered pursuant
thereto.
     Section 4.21. Discharge of Existing Debt and Liens. All actions necessary
to discharge the Liens (and the obligations secured thereby) in respect of
outstanding Indebtedness of the

-5-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

Obligors and the other members of the Ohio Group (including, without limitation,
Indebtedness outstanding and held by each of Citizens Bank and The Huntington
National Bank) shall have been taken and the Purchaser shall have received such
evidence thereof as it may reasonably request.
     Section 4.22. Regulatory Approvals. The Purchaser shall have received all
reasonable and necessary regulatory and other approvals in respect of the
transactions contemplated by the Financing Agreements and evidence that in
respect of the transactions contemplated by this Agreement, the Obligors and the
other members of the Ohio Group are in compliance with all applicable regulatory
and statutory requirements.
     Section 4.23. Proceedings and Documents. All corporate and other
proceedings (including, without limitation, lien searches) in connection with
the transactions contemplated by the Financing Agreements and the Individual
Guarantee Agreement and all documents and instruments incident to such
transactions shall be satisfactory to such Purchaser and its special counsel,
and the Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
     Section 4.24. Notice of Floating Interest Rate. At least two Business Days
prior to the date of the Closing, the Purchaser shall have received written
notice from the Issuer of LIBOR and the Adjusted LIBOR Rate for the first
Interest Period with respect to the Notes commencing on the date of such
Closing, together with reasonably detailed calculations with respect to the
calculation thereof, all as set forth in Section 1.2.
Section 5. Representations and Warranties of the Obligors.
          The Obligors, jointly and severally, represent and warrant to the
Purchaser (in each case with respect to the Financing Documents to which it is a
party or by which it is bound) that:
     Section 5.1. Organization; Power and Authority. Each Obligor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Obligor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Financing
Agreements and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. The Financing Agreements have been duly
authorized by all necessary corporate action on the part of each Obligor, and
the Financing Agreements constitute, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of each Obligor
party thereto enforceable against such Obligors in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of

-6-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. The Issuer, through its agent, Parkland Financial
Advisors, LLC, has delivered to Purchaser a copy of the Confidential Information
Memorandum, dated April 2010 (the “Memorandum”), relating generally to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Ohio Regulated Companies. The Parent has made available to the Purchaser,
through its public filings, the Parent’s Annual Report on Form 10-K for the year
ended December 31, 2009, its Quarterly Report on Form 10-Q for the quarter ended
June 30, 2010, the Parent’s Definitive Proxy Statements for the 2010 and 2009
Annual Meetings of the Parent’s stockholders (the 2009 Definitive Proxy
Statement dated September 17, 2009 relates to the acquisition by the Parent of
the Ohio Regulated Companies), the Parent’s Current Report on Form 8-K dated
January 5, 2010 (related to the acquisition of the Ohio Regulated Companies),
the Parent’s Current Reports on Form 8-K dated August 13, 2010, the Parent’s
Current Reports on Form 8-K dated August 20, 2010, the Parent’s Current Reports
on Form 8-K dated August 27, 2010, and the Parent’s Current Reports on Form 8-K
dated September 29, 2010, each of which has been filed with the SEC under the
Securities Exchange Act of 1934, as amended (such reports being collectively
referred to herein as the “SEC Reports”). In addition, the Issuer has delivered
to Purchaser the Ohio Regulated Companies’ unaudited financial statements for
the quarter ended June 30, 2010 (the “Ohio Regulated Companies Financial
Statements”). This Agreement, the Memorandum, the SEC Reports, the Ohio
Regulated Companies Financial Statements and such other documents, certificates
or other writings delivered to the Purchaser prior to the date of this Agreement
and identified in Schedule 5.3 are referred to, collectively, herein as the
“Disclosure Documents.” The Disclosure Documents, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2009, there has been no change in the financial
condition, operations, business, properties or prospects of the Parent or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to any Obligor that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Parent’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Parent and each other Subsidiary, (ii) of the
Parent’s Affiliates, other than Subsidiaries, and (iii) of the Parent’s
directors and executive officers.
          (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Parent or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

-7-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

          (c) Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
          (d) No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Parent or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
          (e) The Parent does not have any Subsidiaries which are not party to
the Financing Agreements except those Subsidiaries so indicated on Schedule 5.4
and each of such Subsidiaries which is not a party to any Financing Agreement is
prohibited by applicable law, rule or regulation from entering into any Guaranty
in respect of the Obligations and, in addition, is prohibited from pledging any
assets to secure any Obligations.
     Section 5.5. Financial Statements; Material Liabilities. The Parent has
delivered to the Purchaser copies of the consolidated financial statements of
the Parent and its Subsidiaries listed on Schedule 5.5. All of said consolidated
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Parent and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of each Financing Agreement to which it
is a party will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (excluding in each case,
the Lien of the Collateral Documents) in respect of any property of the Parent
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by-laws, or any other agreement
or instrument to which the Parent or any Subsidiary is bound or by which the
Parent or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Parent or any Subsidiary.

-8-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

     Section 5.7. Governmental Authorizations, Etc. Except for (i) the items
described in Schedule 5.7 (each of which has been satisfied and for which no
appeals have been filed and all related appeal periods with respect thereto have
passed) and (ii) the filing of the Collateral Documents with the appropriate
Governmental Authority, no consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by any Obligor of any
Financing Agreement.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except as otherwise set forth on Schedule 5.8, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Parent and its
Subsidiaries, threatened against or affecting the Parent or any Subsidiary or
any property of the Parent or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect.
          (b) Except as otherwise set forth on Schedule 5.8, neither the Parent
nor any Subsidiary is in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation (including without
limitation Environmental Laws or the USA Patriot Act) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a material adverse effect.
     Section 5.9. Taxes. The Parent and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Parent or a Subsidiary, as
the case may be, has established adequate reserves in accordance with GAAP. The
Parent knows of no basis for any other tax or assessment that could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Parent and its Subsidiaries in respect of federal,
state or other taxes for all fiscal periods are adequate. The federal income tax
liabilities of the Parent and its Unrestricted Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
June 30, 2005. The federal income tax liabilities of the Ohio Group (other than
Parent) have been finally determined (whether by reason of completed audits or
the statute of limitations having run) for all fiscal years up to and including
the fiscal year ended December 31, 2004.
     Section 5.10. Title to Property; Leases. The Parent and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Parent or any Subsidiary after said date

-9-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
     Section 5.11. Licenses, Permits, Etc. (a) The Parent and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
          (b) To the best knowledge of the Obligors, no product of the Parent or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
          (c) To the best knowledge of the Obligors, there is no Material
violation by any Person of any right of the Parent or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Parent or any of its
Subsidiaries.
     Section 5.12. Compliance with ERISA. (a) Neither any Obligor nor any ERISA
Affiliate maintains, contributes to or is obligated to maintain or contribute
to, or has, at any time, maintained, contributed to or been obligated to
maintain or contribute to, any employee benefit plan which is subject to Title
IV of ERISA.
          (b) The Obligors and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither any Obligor nor any
ERISA Affiliate has incurred any liability pursuant to Title I of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by any Obligor or any ERISA Affiliate pursuant to Title I
of ERISA or to such penalty or excise tax provisions, other than such
liabilities as would not be individually or in the aggregate Material.
          (c) The expected postretirement benefit obligation (determined as of
the last day of the Parent’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Parent and its Subsidiaries is not Material.
          (d) The execution and delivery of the Financing Agreement and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.
The representation by the Obligors to the Purchaser in the first sentence of
this Section 5.12(d) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds
used to pay the purchase price of the Notes to be purchased by such Purchaser.

-10-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

     Section 5.13. Private Offering by the Obligors. Neither any Obligor nor
anyone acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any person other than the
Purchaser, which has been offered the Notes at a private sale for investment.
Neither any Obligor nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The Issuer will apply
the proceeds of the sale of the Notes to pay out and discharge all outstanding
indebtedness of the Issuer at Citizens Bank. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Parent in a violation of Regulation X
of said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5.0% of the value of the consolidated assets of the Parent and its
Subsidiaries and the Parent does not have any present intention that margin
stock will constitute more than 5.0% of the value of such assets. As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness (after giving pro forma effect to the use of proceeds from the
Notes referred to in Section 5.14) of the Parent and its Subsidiaries as of
September 30, 2010 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any, and reference to any financial covenants contained in any
agreement evidencing or entered into in connection with such Indebtedness),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Parent or its Subsidiaries. Schedule 5.15 also contains a description of
Indebtedness of the Issuer which will be repaid with the proceeds of the
issuance of the Notes. Neither the Parent nor any Subsidiary is in default and
no waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Parent or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
          (b) Except as disclosed in Schedule 5.15, neither the Parent nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.3.
          (c) Neither the Parent nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Parent or such Subsidiary,

-11-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

any agreement relating thereto or any other agreement (including, but not
limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the Parent or such Subsidiary, except as specifically indicated in
Schedule 5.15 and except for Indebtedness which will be repaid concurrently with
the Closing out of the proceeds of the issuance of the Notes.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Issuer hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
          (b) Neither the Parent nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Parent
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
          (c) No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Parent.
     Section 5.17. Status under Certain Statutes. Neither the Parent nor any
Subsidiary is subject to regulation under the Investment Parent Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
     Section 5.18. Environmental Matters. Except as otherwise set forth on
Schedule 5.18:
          (a) Neither the Parent nor any Subsidiary has knowledge of any claim
or has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Parent or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, in each case, alleging any material damage to the
environment or any material violation of any Environmental Laws.
          (b) Neither the Parent nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of any material violation
of Environmental Laws or material damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use.
          (c) Neither the Parent nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner that is in

-12-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

material violation of any Environmental Laws and has not disposed of any
Hazardous Materials in a manner that is in material violation of any
Environmental Laws.
          (d) All buildings on all real properties now owned, leased or operated
by the Parent or any Subsidiary are in material compliance with applicable
Environmental Laws.
          (e) Except for listings that, individually or in the aggregate, are
not of a material nature, no property now or, to the knowledge of any Obligor,
previously owned, operated or leased by the Parent or any of its Subsidiaries is
listed or (to the knowledge of the Parent) proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
of sites requiring investigation or clean-up.
     Section 5.19. Collateral Documents. The Collateral Documents create valid
Liens on the Collateral in favor of the Purchaser subject to no other Liens
except Permitted Encumbrances. Upon the execution of the Financing Agreements,
the Purchaser’s security interest in the personal property encumbered by the
Collateral Documents (to the extent a security interest can be perfected therein
pursuant to the UCC or applicable federal law) (a) will be and continue to be a
prior perfected security interest under the UCC and applicable federal law
entitled to all the rights, benefits and priorities provided by the UCC and
applicable federal law, and (b) will be and will continue to be superior and
prior to the rights of all Persons to the full extent provided by the UCC and
applicable federal law subject only to Permitted Encumbrances.
     Section 5.20. Solvency.
          (a) Assets Greater Than Liabilities. As of, and immediately after
giving effect to the transactions consummated on, the date of the Closing, the
fair value of the business and assets of the Obligors, taken as a whole on a
consolidated basis, will exceed the liabilities of the Obligors, taken as a
whole on a consolidated basis.
          (b) Meeting Liabilities. As of, and immediately after giving effect to
the transactions consummated on, the date of the Closing, no Obligor:
          (i) will be engaged in any business or transaction, or about to engage
in any business or transaction, for which its assets would constitute
unreasonably small capital (within the meaning of the Uniform Fraudulent
Transfer Act, the Uniform Fraudulent Conveyance Act and section 548 of the
Bankruptcy Code, in each case, of the United States of America); or
          (ii) will be unable to pay its debts as such debts mature.
          (c) Intent. No Obligor is entering into any Financing Agreement with
any intent to hinder, delay, or defraud either current creditors or future
creditors of any Obligor.
     Section 5.21. Ranking of Notes. The obligations of each Obligor under the
Financing Agreements will, upon the issuance of the Notes, constitute senior
secured Indebtedness of such

-13-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

Obligor and such Obligor, upon application of the proceeds of the Notes, will
not have any other outstanding senior secured Indebtedness.
     Section 5.22. Insurance. The Parent and its Subsidiaries currently maintain
insurance which meets or exceeds the requirements of Section 9.2 hereof and the
applicable insurance requirements set forth in the other Financing Agreements,
and such insurance is provided by reputable and financially sound insurers. All
of such insurance policies are valid and in full force and effect. No notice has
been given or claim made, and, to the Parent’s and each Subsidiary’s knowledge,
no grounds exist to cancel or void any of such policies or to reduce the
coverage provided thereby. All of the Parent’s and each Subsidiary’s existing
insurance coverage is described on Schedule 5.22.
Section 6. Representations of the Purchaser.
     Section 6.1. Purchase for Investment. The Purchaser represents that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or its property shall at all times be within
such Purchaser’s or its control. The Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that no Obligor is
required to register the Notes.
     Section 6.2. Source of Funds. The Purchaser represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to pay the purchase price of the
Notes to be purchased by such Purchaser hereunder:
          (a) the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
          (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any

-14-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

annuitant)) are not affected in any manner by the investment performance of the
separate account; or
          (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Parent in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
          (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in any Obligor and no
person controlling or controlled by the QPAM (applying the definition of
“control” in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Parent (or less than 20% but greater than 10%, if such person exercises
control over management or policies of an Obligor by reason of its ownership
interest) and (i) the identity of such QPAM and (ii) the names of all employee
benefit plans whose assets are included in such investment fund have been
disclosed to the Parent in writing pursuant to this clause (d); or
          (e) the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in an Obligor and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Parent in writing pursuant to this clause (e);
or
          (f) the Source is a governmental plan; or
          (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Parent in writing pursuant to this clause (g);
or
          (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

-15-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7. Information as to Company.
     Section 7.1. Financial and Business Information. The Parent shall deliver
to each holder of Notes that is an Institutional Investor:
          (a) Quarterly Statements — within 50 days after the end of each
quarterly fiscal period in each fiscal year of the Parent (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
          (i) (A) a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such quarter, and (B) consolidated statements of
income, retained earnings and cash flows of the Parent and its Subsidiaries for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter, and
          (ii) (A) a combined balance sheet of the members of the Ohio Group
(other than the Parent) and their Subsidiaries as at the end of such quarter,
including, with respect to each Ohio Midco, a footnote to such balance sheet
describing in reasonable detail the then existing assets of such Ohio Midco, and
(B) combined statements of income, retained earnings and cash flows of the
members of the Ohio Group (other than the Parent) and their Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;
          (b) Annual Statements — within 125 days after the end of each fiscal
year of the Parent, duplicate copies of
          (i) (A) a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and (B) consolidated statements
of income, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal year, and
          (ii) (A) a combined balance sheet of the members of the Ohio Group
(other than the Parent) and their Subsidiaries as at the end of such fiscal
year, including, with respect to each Ohio Midco, a footnote to such balance
sheet describing in reasonable detail the then existing assets of such Ohio
Midco, and

-16-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

(B) combined statements of income, retained earnings and cash flows of the
members of the Ohio Group (other than the Parent) and their Subsidiaries for
such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
          (A) in the case of all financial statements delivered pursuant to
clause (b)(i) above, an unqualified opinion thereon of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of accountants in connection with such financial statements has been
made in accordance with generally accepted auditing standards, and that such
audit provides a reasonable basis for such opinion in the circumstances,
          (B) in the case of all financial statements delivered pursuant to
clause (b)(ii) above, a certificate of a Senior Financial Officer, which
certificate shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and
          (C) in the case of the consolidated financial statements of the
Parent, a management discussion and analysis of the Parent and its Subsidiaries;
          (c) SEC and Other Reports — promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Parent or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Parent or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Parent
or any Subsidiary to the public concerning developments that are Material;
          (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Parent is taking
or proposes to take with respect thereto;

-17-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

          (e) ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Parent or an ERISA Affiliate proposes to take with respect thereto:
          (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
          (ii) the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Parent or any ERISA Affiliate of a notice from a
Multi-employer Plan that such action has been taken by the PBGC with respect to
such Multi-employer Plan; or
          (iii) any event, transaction or condition that would result in the
incurrence of any liability by the Parent or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Parent or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
          (f) Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Parent or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation which could reasonably be
expected to have a material adverse effect on the Parent or any Subsidiary;
          (g) Operating Budget — no later than 30 days after the end of each
fiscal year of the Parent, a copy of the operating budget of the Parent and its
Subsidiaries and, separately, of the Ohio Regulated Companies, in each case, for
the then current fiscal year; and
          (h) Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Parent or any of its Subsidiaries or
relating to the ability of an Obligor to perform its obligations under a
Financing Agreement as from time to time may be reasonably requested by any such
holder of Notes.
All reports and financial statements required to be delivered to the holders of
the Notes pursuant to this Section 7 will be in form and scope reasonably
acceptable to the Required Holders.

-18-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth:
          (a) Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Obligors were in
compliance with the requirements of Section 10.1 through Section 10.11,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
          (b) Event of Default — a statement that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Parent and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Parent or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Parent shall have taken or
proposes to take with respect thereto.
     Section 7.3. Inspection Rights. The Parent shall permit the representatives
of each holder of Notes that is an Institutional Investor:
          (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Parent, to visit
the principal executive offices of the Obligors and each other member of the
Ohio Group, to discuss the affairs, finances and accounts of the Obligors and
their Restricted Subsidiaries with the Obligors’ and other Ohio Group members’
officers, and (with the consent of the Obligors, which consent will not be
unreasonably withheld) their independent public accountants, and (with the
consent of the Obligors, which consent will not be unreasonably withheld) to
visit the other offices and properties of each Obligor and each Restricted
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
          (b) Default — if a Default or Event of Default then exists, at the
expense of the Parent to visit and inspect any of the offices or properties of
the Parent or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Parent
authorizes said accountants to discuss the affairs, finances and accounts of the
Parent and its Subsidiaries), all at such times and as often as may be
requested.

-19-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

Section 8. Payment and Prepayment of the Notes.
     Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
     Section 8.2. Optional Prepayments with LIBOR Breakage Amount. (a) The
Issuer may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in an amount not less than
$1,000,000 in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the LIBOR Breakage Amount (unless the date specified for
prepayment is an Interest Payment Date) determined for the prepayment date with
respect to such principal amount. The Issuer will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid.
          (b) In connection with a Loss Event where the proceeds thereof are not
applied to renew, rebuild or replace the related Collateral in accordance with
the terms and conditions in Section 9.2, the proceeds of such Loss Event shall
be applied to the prepayment of the Notes pursuant to the provisions of the
foregoing paragraph of this Section 8.2 and otherwise in accordance with
Section 9.2.
     Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable LIBOR Breakage Amount,
if any. From and after such date, unless the Issuer shall fail to pay such
principal amount when so due and payable, together with the interest and LIBOR
Breakage Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Issuer and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Issuer will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any series except (a) upon the
payment or prepayment of the Notes of such series in accordance with the terms
of this Agreement and the Notes or (b) pursuant to a written offer to purchase
the outstanding Notes made by the Issuer or an Affiliate pro rata to the holders
of the Notes of all series at the time outstanding upon the same terms and
conditions (but for differences among the series in their respective purchase
prices based upon their different

-20-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

maturities, coupons and corresponding discount rates). Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 20
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Issuer shall promptly notify the
remaining holders of the Notes of such fact and the expiration date for the
acceptance by holders of Notes of all series of such offer shall be extended by
the number of days necessary to give each such remaining holder at least 5
Business Days from its receipt of such notice to accept such offer. The Issuer
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
     Section 8.6. LIBOR Breakage Amount. The term “LIBOR Breakage Amount” shall
mean any loss, cost or expense (other than lost profits) actually incurred by
any holder of a Note as a result of any payment or prepayment of any Note on a
day other than a regularly scheduled Interest Payment Date for such Note or at
the scheduled maturity (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise), and any loss or expense arising from the liquidation
or reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained. Each holder shall determine the
LIBOR Breakage Amount with respect to the principal amount of its Notes then
being paid or prepaid (or required to be paid or prepaid) by written notice to
the Issuer setting forth such determination in reasonable detail not less than
two Business Days prior to the date of prepayment in the case of any prepayment
pursuant to Section 8.2(a) or Section 8.7 and not less than one Business Day in
the case of any payment required by Section 12.1. Each such determination shall
be presumptively correct absent manifest error.
     Section 8.7. Offers of Other Prepayments. (a) The Issuer shall give to each
holder of Notes written notice containing and constituting an offer to prepay
the Notes in a proportional amount of, and concurrently with, any offer of
prepayment, repurchase or offer of repurchase of any Indebtedness issued under
the Fixed Rate Note Purchase Agreement (a “Special Prepayment”).
          (b) Notice of Offer to Prepay Notes. The offer to prepay the Notes
contemplated by subparagraph (a) of this Section 8.7 shall be in writing and
addressed to each holder (together with an Officer’s Certificate required by
subparagraph (f) below), shall state the principal amount of such holder’s Notes
that is being offered to be prepaid and shall state the date of prepayment of
such Notes (such prepayment date being referred to as a “Special Prepayment
Date”), which date shall be a date not less than 15 days and not more than
30 days from the date of such offer of prepayment.
          (c) Acceptance. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance/rejection to
be delivered to the Issuer at least five Business Days prior to the Special
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.7 shall be deemed to constitute an acceptance of
such offer by such holder.

-21-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

          (d) Prepayment. The Issuer shall prepay on the Special Prepayment Date
(i) the aggregate principal amount of the Notes to be prepaid on such date plus
(ii) accrued interest on the principal amounts being prepaid to the date of such
prepayment and the LIBOR Breakage Amount, if any. If any holder of Notes would
incur any LIBOR Breakage Amount as a result of an accepted prepayment under this
Section 8.7, then if such holder so elects in writing to the Issuer (with its
acceptance of such offer of prepayment), such accepted offer of prepayment will
instead be made on the next Interest Payment Date on or after the corresponding
Special Prepayment Date.
          (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Issuer and dated the date of such offer, specifying:
(i) the Special Prepayment, including a description of the events prompting the
offer of such Special Prepayment (all in such reasonable detail as to enable
each holder to make an informed and considered decision with respect to such
proposed prepayment); (ii) the Special Prepayment Date; (iii) that such offer is
made pursuant to this Section 8.7; (iv) the principal amount of each Note
offered to be prepaid, together with the interest that would be due on each Note
offered to be prepaid, accrued to the Special Prepayment Date and the LIBOR
Breakage Amount, if any; and (v) that the conditions of this Section 8.7 have
been fulfilled.
Section 9. Affirmative Covenants.
     The Obligors, jointly and severally, covenant that so long as any of the
Notes are outstanding:
     Section 9.1. Compliance with Law. (a) Without limiting Section 10.14, the
Obligors will, and will cause each of their respective Subsidiaries to, comply,
in all material respects, with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all material licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses.
          (b) Promptly following the request therefor by any holder, the
Obligors will, and will cause each of their respective Subsidiaries to, provide
to such holder all information and documents as may be required to allow such
holder to comply with applicable law and related internal procedures relating to
“know your client”, as well as “anti-money laundering, and anti-terrorist
financing” requirements that such holder is obligated to undertake in connection
with its investment in the Notes.
     Section 9.2. Insurance. Each Obligor shall, and shall cause its
Subsidiaries to, maintain at all times adequate insurance to the reasonable
satisfaction of the holders. Such insurance shall be maintained with the
insurers shown on Schedule 5.22 or other financially sound and reputable
insurers reasonably acceptable to the holders, against such risks of loss and
liability as are customarily insured against and in amounts customarily carried
by Persons owning, leasing or operating similar properties, including but not
limited to: (i) fire and theft and extended coverage

-22-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

insurance in an amount at least equal to the total full replacement costs of its
insurable property; (ii) liability insurance on account of injury to persons or
property; and (iii) insurance which complies with all applicable workers’
compensation, unemployment and similar laws, all of the foregoing to be
acceptable to the holders at all times during the term hereof. Each Obligor
shall, and shall cause its Restricted Subsidiaries to, cause all such insurance
in clauses (i) and (ii) to be issued with a mortgagee and lender’s loss payable
endorsement (with respect to the property policies) and an additional insured
endorsement (with respect to the liability policies) in favor of the holders,
providing for at least 30 days’ written notice to the holders prior to
cancellation, and the Obligors shall cause certificates of insurance acceptable
to the holders to be delivered to the holders prior to the Closing and,
thereafter, on each anniversary date of the Closing. Anything hereinabove to the
contrary notwithstanding, and subject to the fulfillment of the conditions set
forth below, the holders shall remit to the Obligors proceeds received by
holders during any calendar year under insurance policies procured and
maintained by the Obligors which insure Obligors’ insurable properties to the
extent such insurance proceeds do not exceed $500,000 in the aggregate during
such calendar year. In the event the aggregate amount of insurance proceeds
received by the holders for any occurrence exceeds $500,000 in any calendar
year, then the holders shall not be obligated to remit the insurance proceeds to
the Obligors unless the Obligors shall provide the holders with evidence
reasonably satisfactory to the holders that the insurance proceeds will be used
by the Obligors to repair, replace or restore the insured property which was the
subject of the insurable loss. In the event Obligors have previously received
(or, after giving effect to any proposed remittance by the holders to the
Obligors would receive) insurance proceeds which equal or exceed $500,000 in the
aggregate during any calendar year, then the holders may, in their sole
discretion, either remit the insurance proceeds to the Obligors upon the
Obligors providing the holders with evidence reasonably satisfactory to the
holders that the insurance proceeds will be used by the Obligors to repair,
replace or restore the insured property which was the subject of the insurable
loss or apply the proceeds to the prepayment of the Notes pursuant to
Section 8.2. The agreement of the holders to remit insurance proceeds in the
manner above provided shall be subject in each instance to satisfaction of each
of the following conditions: (x) no Event of Default or Default shall then have
occurred, and (y) the Obligors shall use such insurance proceeds to repair,
replace or restore the insurable property which was the subject of the insurable
loss and for no other purpose. The Obligors will (1) furnish to each holder of
Notes prompt written notice of any Loss Event with respect to any material
portion of any property of the Obligors and their Subsidiaries, and (2) ensure
that the proceeds from any Loss Event or Loss Events (whether in the form of
insurance proceeds, condemnation awards or otherwise) that in the aggregate are
in excess of $500,000 in any calendar year will be promptly delivered to the
holders to be held and applied in accordance with this Section 9.2.
     Section 9.3. Maintenance of Properties. The Obligors will, and will cause
each of their respective Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent an Obligor or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent has
concluded that such discontinuance

-23-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Obligors will, and will cause
each of their respective Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of an Obligor or any
Subsidiary, provided that neither any Obligor nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
     Section 9.5. Corporate Existence, Etc. (a) Subject to Section 10.9, the
Obligors will at all times preserve and keep in full force and effect (i) their
respective corporate existence, (ii) the corporate existence of each of their
respective Subsidiaries, and (iii) all rights and franchises of the Obligors and
their respective Subsidiaries unless, in the good faith judgment of the Parent,
the termination of or failure to preserve and keep in full force and effect such
right or franchise could not, individually or in the aggregate, have a Material
Adverse Effect.
          (b) The Parent will at all times own, directly or indirectly, free and
clear of any Lien (other than the Lien of the Collateral Documents) 100% of the
outstanding capital stock of each other Obligor and each other member of the
Ohio Group.
     Section 9.6. Books and Records. The Obligors will, and will cause each of
their respective Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Obligors or such
Subsidiary, as the case may be.
     Section 9.7. Further Assurances; Power of Authority. At any time and from
time to time, upon the reasonable request of the Required Holders, the Obligors
shall make, execute and deliver to the holders, and where appropriate shall
cause to be recorded or filed, and from time to time thereafter to be
re-recorded and refiled, at such time and in such offices and places as shall be
deemed desirable by the holders, any and all such further Collateral Documents,
certificates and other documents and instruments, and take all such further
actions, in each case, as the holders in their sole but reasonable discretion
may consider necessary or desirable in order to effectuate, complete, perfect,
continue or preserve the obligations of the Obligors hereunder or under the
other Financing Agreements and the Liens created hereby and thereby. The
Obligors hereby appoints the Purchaser, and any of its officers, directors,
employees and authorized agents, with full power of substitution, upon any
failure by the Obligors to take or cause to be taken any action described in the
preceding sentence, to make, execute, record, file, re-record or refile any and
each such Collateral Document, instrument, certificate and document for and in

-24-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

the name of the Obligors. The power of attorney granted pursuant to this
Section 9.7(a) is coupled with an interest and shall be irrevocable until all of
the Obligations are indefeasibly paid in full.
     Section 9.8. Additional Obligors. Each Obligor will promptly cause each
Subsidiary of such Obligor to become a party to this Agreement by a joinder
agreement reasonably satisfactory to the holders and to become a Guarantor
hereunder and, in addition, each Obligor shall cause each Subsidiary of such
Obligor to grant liens on all the property and assets of such Subsidiary to
secure the obligations of such Subsidiary hereunder and under the other
Financing Agreements, in each case, as promptly as practicable after such
Subsidiary has been acquired or formed by such Obligor. Notwithstanding the
foregoing, no such Subsidiary shall be obligated to become a Guarantor hereunder
nor to pledge or secure any of its assets or properties to secure Obligations
under the Financing Agreements if such guarantee and/or granting of liens, as
the case may be, (i) is prohibited by applicable law, rule, regulation or ruling
or (ii) with respect to any Subsidiary acquired in connection with a Permitted
Acquisition, is prohibited by any existing Acquired Subsidiary Indebtedness
Agreement of such Subsidiary, notwithstanding the Obligors’ and Subsidiaries’
commercially reasonable efforts to obtain consent from such Subsidiary’s
existing lenders to provide such guaranty and grant such liens. In such event,
the holder shall be entitled to promptly receive from independent counsel for
the Obligors a legal opinion, reasonably satisfactory in form and substance to
the holders, to the effect that such Subsidiary is so prohibited with a
description, in reasonable detail, of the legal or regulatory prohibition
applicable thereto, or the prohibition in such existing Acquired Subsidiary
Indebtedness Agreement. If such legal or regulatory prohibition or the
prohibition in such existing Acquired Subsidiary Indebtedness Agreement ever
ceases to exist, the Obligors shall remain obligated to effectuate the
transactions contemplated by the first sentence of this Section 9.8.
Notwithstanding the provisions of this Section 9.8, it is agreed that the
Subsidiaries of the Parent listed on Schedule 9.8 will not be Obligors.
     Section 9.9. Real Property; Leased Locations. (a) In the event that,
subsequent to the date of Closing, any Obligor acquires (i) a fee ownership in
Real Property or (ii) a leasehold interest with respect to any Real Property, it
shall at the time of such acquisition (or such later date as is agreed by the
Required Holders and in any event not later than 30 days after such acquisition
or such later date as may be agreed upon by the Required Holders in the case of
a leasehold interest) provide to the holders a Mortgage and all other Collateral
Documents reasonably requested by the Required Holders granting the holders a
Lien on any such Real Property, together with environmental audits, mortgage
title insurance commitment, real property surveys (unless waived by the Required
Holders), local counsel opinion(s) and, if reasonably required by the Required
Holders, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by the Required
Holders, in each case, in form and substance reasonably satisfactory to the
Required Holders.
          (b) In the event that, subsequent to the date of Closing, any Obligor
leases any Real Property at which Collateral with a value in excess of $500,000
is kept, it shall simultaneously (or such later date as is agreed by the
Required Holders and in any event not later than 30 days after such acquisition)
upon entering into such lease provide to the holders of the Notes a copy of

-25-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

such lease and a landlord’s agreement or bailee letter, as applicable, from the
landlord of any leased property or bailee with respect to any warehouse,
processor converter facility or other location where Collateral in excess of
$500,000 will be stored or located, which agreement or letter shall be
reasonably satisfactory in form and substance to the Required Holders.

    Section 10. Negative Covenants.

          The Obligors, jointly and severally, covenant that so long as any of
the Notes are outstanding:
     Section 10.1. Indebtedness. The Obligors shall not, and shall not permit
any Restricted Subsidiary to, create, assume, incur or in any manner become or
remain liable in respect to, any Indebtedness, except for:
          (i) the Obligations of the Obligors under the Financing Agreements;
          (ii) Indebtedness of the Obligors and each other member of the Ohio
Group issued pursuant to the Fixed Rate Note Purchase Agreement;
          (iii) Indebtedness incurred under Capitalized Leases and purchase
money obligations in an aggregate amount not to exceed $500,000 at any one time
outstanding;
          (iv) Indebtedness of the Obligors and each other member of the Ohio
Group outstanding as of September 30, 2010 and set forth in Schedule 5.15 hereto
(excluding any such Indebtedness which is paid in full with the proceeds of the
Notes);
          (v) unsecured intercompany Indebtedness permitted pursuant to
Section 10.10(ii); and
          (vi) additional Indebtedness of the Obligors and each other member of
the Ohio Group, provided that such Indebtedness is otherwise permitted hereunder
including, without limitation, under Sections 10.2, 10.3 and 10.4 hereof.
     Section 10.2. Guaranties. The Obligors shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly Guaranty the Indebtedness or
obligation of any other Person, except for (i) guarantees of Indebtedness for
Capitalized Leases and purchase money obligations to the extent permitted under
Section 10.1(ii), (ii) guarantees of the Obligations under the Financing
Agreements, (iii) guarantees of the Indebtedness issued pursuant to the Fixed
Rate Note Purchase Agreement, (iv) guarantees of Indebtedness outstanding as of
September 30, 2010 and set forth on Schedule 5.15 (excluding any such
Indebtedness which is paid in full with the proceeds of the Notes),
(v) guarantees resulting from endorsement of negotiable instruments for
collection in the ordinary course of business and (vi) guarantees by an Ohio
Regulated Company of Indebtedness of another Ohio Regulated Company (provided
that such Indebtedness is permitted pursuant to Section 10.1(vi)), and
(vii) guarantees by the Parent of Indebtedness or obligations of its
Subsidiaries (provided that (A) with respect to such Indebtedness of a
Restricted Subsidiary, such Indebtedness is permitted pursuant to
Section 10.1(vi) and (B) with

-26-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

respect to such Indebtedness of an Unrestricted Subsidiary, the guarantee
thereof by the Parent shall constitute Indebtedness in the principal amount
thereof and otherwise be permitted pursuant to Section 10.1(vi)). The Parent
shall not permit Energy West or any of Energy West’s Subsidiaries to, directly
or indirectly Guaranty the Indebtedness or other obligation of any other Person
(other than of Energy West or its Subsidiaries), unless Energy West or such
Subsidiary, as applicable, concurrently becomes a Guarantor pursuant to
Section 9.8. The Parent shall not permit the Ohio Regulated Companies or any of
their Subsidiaries to directly or indirectly Guaranty the Indebtedness or other
obligation of any other Person (other than the Indebtedness issued under the
Fixed Rate Note Purchase Agreement), unless the Ohio Regulated Companies or such
Subsidiary, as applicable, concurrently becomes a Guarantor pursuant to
Section 9.8.
     Section 10.3. Creation of Liens; Contractual Restrictions. (a) The Obligors
will not, and will not permit any Restricted Subsidiary to, create, assume,
incur or suffer to exist or allow to be created, assumed or incurred or suffered
to exist any Lien upon any of its properties, now owned or hereafter acquired,
nor acquire nor agree to acquire any kind of property subject to a Lien,
provided, however, that the foregoing restrictions shall not prevent such
Obligors and such Restricted Subsidiaries from:
          (i) creating Liens pursuant to the Collateral Documents in favor of or
for the benefit of the holders to secure repayment of the Obligations;
          (ii) creating Liens in favor of lessors under Capitalized Leases or to
secure purchase money Indebtedness permitted hereunder, including, without
limitation, under Section 10.1(iii); provided, that any such Lien be limited
solely to assets being leased or acquired;
          (iii) permitting or incurring Liens for taxes or assessments or
governmental charges or levies on any of the properties of an Obligor or
Restricted Subsidiary if such taxes, assessments, governmental charges or levies
shall not at the time be due and payable or can thereafter be paid without
penalty or are being contested in good faith by appropriate proceedings and with
respect to which such Obligor or Restricted Subsidiary has created reserves
which are determined by such Obligor or Restricted Subsidiary to be adequate by
the application of GAAP consistently applied;
          (iv) making pledges or deposits to secure an Obligor’s or Restricted
Subsidiary’s obligations under workmen’s compensation laws or similar
legislation;
          (v) incurring Liens arising out of judgments or awards against an
Obligor or Restricted Subsidiary with respect to which it is currently engaged
in proceedings for review or appeal and with respect to which it shall have
secured a stay of execution pending such proceedings for review or appeal;
          (vi) in the ordinary course of business, granting security interests
in favor of lessors of personal property, which property is the subject of a
true lease between such lessor and such Person;

-27-



--------------------------------------------------------------------------------



 



     
Great Plains Natural Gas Company
  Note Purchase Agreement

          (vii) permitting Liens consisting of zoning restrictions, easements,
restrictions on the use of real property and other matters of record or minor
irregularities in titles thereto which do not, in the reasonable discretion of
the Required Holders, impair the value of such property in a material amount;
          (viii) any Lien incurred or deposits to secure the performance of
surety bonds incurred in the ordinary course of business consistent with past
practice, provided that such Liens shall cover only the Obligor’s or Restricted
Subsidiary’s interests in and relating to the contract underlying the
transaction for which such surety bonds were issued;
          (ix) with respect to the Parent, pledging its stock in Energy West to
secure Indebtedness of Energy West and its Subsidiaries;
          (x) Liens to secure the Indebtedness issued under the Fixed Rate Note
Purchase Agreement; and
          (xi) Liens securing Acquired Subsidiary Indebtedness in connection
with a Permitted Acquisition, provided that (A) any such Lien shall not extend
to or cover any property other than the property subject to such Lien
immediately prior to such acquisition, (B) such Liens shall not have been
created in contemplation of, or to facilitate, such acquisition and (C) the
principal amount of such obligations thereby secured is not increased
thereafter, provided further, that in no event shall any Lien secure any
renewal, extension, refinancing or replacement of any Acquired Subsidiary
Indebtedness unless the Obligations are also concurrently equally and ratably
secured pursuant to documentation satisfactory to the Required Holders.
          Each Lien of the type listed in items (i) through (xi) inclusive
immediately above is a “Permitted Encumbrance.”
          (b) In addition to the foregoing restrictions on creation of Liens,
the Obligors shall not, and shall not permit any Restricted Subsidiary to, at
any time directly or indirectly enter into or assume any agreement (other than
this Agreement and the other Financing Agreements and the Fixed Rate Note
Purchase Agreement), or adopt any charter or other governing document provision,
prohibiting the creation or assumption of any Lien upon any of the property or
assets of the Obligors and the Restricted Subsidiaries, with the exception of
negative pledge provisions included in Capital Lease and purchase money
financing agreements which restrict Liens on the equipment being leased or
financed under such agreements.
     Section 10.4. Financial Ratios. (a) Commencing with the fiscal quarter of
the Ohio Group ending December 31, 2010, the Obligors shall not allow the Ohio
Group Coverage Ratio, determined as of the end of each fiscal quarter of the
Ohio Group for the four fiscal quarters then ending, to be less than 2.0 to 1.0.

-28-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (b) Commencing with the fiscal quarter of the Parent ending
December 31, 2010, the Obligors shall not allow the Consolidated Coverage Ratio,
determined as of the end of each fiscal quarter of the Parent for the four
fiscal quarters then ending, to be less than 2.0 to 1.0.
          (c) The Obligors shall not at any time permit Ohio Group Indebtedness
to exceed 60% of Ohio Group Capitalization.
          (d) The Obligors shall not at any time permit Consolidated
Indebtedness to exceed 60% of Consolidated Capitalization.
     Section 10.5. Restrictions on Dividends and Distributions. The Obligors
shall not, and shall not permit any Restricted Subsidiary to, make any dividend,
distribution, redemption or repurchase (collectively, a “Restricted Payment”)
with respect to the shares of capital stock or pursuant to any option, or put
agreement (other than dividends and distributions which, in each case, consist
solely of shares of capital stock) if, (i) at the time of such Restricted
Payment, an Event of Default or Default has occurred and is continuing or would
be caused by such Restricted Payment, or (ii) with respect to the members of the
Ohio Group (other than the Parent), the Restricted Payment would cause the
aggregate amount of all Restricted Payments in any fiscal year of the Ohio Group
to exceed sixty percent (60%) of the Ohio Group Net Income for such fiscal year.
     Section 10.6. Disposition of Assets. The Obligors shall not, and shall not
permit any Restricted Subsidiary to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of their
respective properties or assets, whether tangible or intangible, real or
personal, including without limitation, sales, assignments, discounts or other
dispositions of Accounts, contract rights, Chattel Paper, Equipment or General
Intangibles, with or without recourse, and sale/leaseback transactions, except
for:
          (i) sales of Inventory in the ordinary course of business;
          (ii) sales, assignments, transfers or leases in the ordinary course of
business of assets (other than Real Property, if any, subject to a Mortgage),
which are no longer necessary or required in the conduct of any such Obligor’s
or Restricted Subsidiary’s business;
          (iii) sales, transfers or leases of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased by such
Obligor or Restricted Subsidiary; provided, however, that such substitute assets
shall be subject to a first and prior lien and security interest in favor of the
holders to the extent they are not subject to a Lien in favor of the seller or
lessor of such assets to the extent permitted hereunder;
          (iv) sales, transfers or leases of any Real Property which is not
encumbered by a Mortgage, so long as the value of such assets disposed of during
the term of the Notes does not exceed $500,000; and

-29-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (v) sales, transfers or other dispositions which, in the aggregate,
over each rolling twelve month period, do not exceed 1% of Ohio Group Total
Assets.
     Section 10.7. Line of Business. The Parent will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Parent and its Subsidiaries would then be engaged would be
substantially changed from the general nature of the business in which the
Parent and its Subsidiaries are engaged on the date of this Agreement (as
described in the Memorandum) or the business of other regulated utilities and
businesses ancillary thereto.
     Section 10.8. ERISA. At any time permit any Plan of any Obligor or any
Subsidiary to (a) engage in any “prohibited transaction” as such term is defined
in Section 4975 of the Internal Revenue Code of 1986, as amended, (b) incur any
“accumulated funding deficiency” as such term is defined in Section 302 of
ERISA, whether or not waived, or (c) be terminated in a manner which could
result in the imposition of a lien on the property of such Obligor or any
Subsidiary pursuant to Section 4068 of ERISA.
     Section 10.9. Mergers and Consolidations; Acquisitions. (a) The Obligors
will not, and will not permit any of their Subsidiaries to, merge with or
consolidate into any other Person or permit any Person to consolidate with or
merge into an Obligor or a Subsidiary, provided that so long as no Default or
Event of Default has occurred and is continuing or would result therefrom:
          (i) any Subsidiary (other than a member of the Ohio Group) of the
Parent may merge with or consolidate into, (x) any member of the Ohio Group so
long as in any merger or consolidation involving a member of the Ohio Group,
such member of the Ohio Group shall be the surviving or continuing corporation,
(y) any Restricted Subsidiary so long as in any merger or consolidation
involving a Restricted Subsidiary, such Restricted Subsidiary shall be the
surviving or continuing corporation, or (z) any other Wholly-Owned Subsidiary so
long as the Wholly-Owned Subsidiary shall be the surviving or continuing
corporation; and
          (ii) any member of the Ohio Group may merge with or consolidate into
any other member of the Ohio Group so long as in any merger or consolidation
involving the Parent, the Parent shall be the surviving or continuing
corporation, and provided that in any merger or consolidation pursuant to this
clause (ii) which involves (x) the Issuer and another member of the Ohio Group,
or (y) a Guarantor and a member of the Ohio Group other than an Obligor, if the
Issuer or Guarantor, as applicable, is not the surviving or continuing
corporation, then (1) the surviving or continuing corporation shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each obligation, covenant and condition
of this Agreement, the Notes and the other Financing Agreements to which the
Issuer or the Guarantor, as applicable, is a party (and such surviving or
continuing corporation shall thereafter be referred to as the “Issuer” or a
“Guarantor”, as applicable, under the Financing Agreements for all purposes),
(2) the surviving or continuing corporation shall have caused to be delivered to
each holder of any Notes an opinion of nationally

-30-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and (3) each of the Guarantors and Individual Guarantor at such time shall
have confirmed and ratified in writing each of the Guarantee Agreement and
Individual Guarantee Agreement, respectively.
          (b) The Obligors will not, and will not permit any of their
Subsidiaries to purchase or lease or otherwise acquire all or a substantial part
of the assets, capital stock or membership interests of any other Person, except
for Permitted Acquisitions.
     Section 10.10. Loans and Advances. The Obligors shall not, and shall not
permit any Subsidiary to, make loans or advances to any Person, except for:
          (i) loans or advances to employees which do not exceed in the
aggregate $25,000 at any one time outstanding;
          (ii) loans or advances by (A) the Parent to any Subsidiary, (B) any
Ohio Regulated Company to another Ohio Regulated Company, (C) any Obligor or
Restricted Subsidiary to the Parent, and (D) any Obligor (other than the Parent)
or Restricted Subsidiary to an Unrestricted Subsidiary, provided that (x) all
loans and advances made pursuant to the foregoing clauses (C) and (D) shall not
in the aggregate exceed $500,000 at any one time outstanding and (y) all loans
and advances made pursuant to the foregoing clauses (A), (C) and (D) that are in
excess of $200,000 shall be evidenced by a promissory note and pledged to the
holders pursuant to the Collateral Documents;
          (iii) investments permitted pursuant to Section 10.11;
          (iv) loans or advances in its capacity as trustee or manager of any
pension, profit sharing or retirement plan for its employees; and
          (v) other loans or advances by the Parent or any Unrestricted
Subsidiary to another Person (other than an Obligor or Restricted Subsidiary)
which do not exceed in the aggregate $5,000,000 at any one time outstanding;
provided, that any loans or advances made by the Parent in excess of $200,000
shall be evidenced by a promissory note and pledged to the holders pursuant to
the Collateral Documents.
     Section 10.11. Investments. The Obligors shall not, and shall not permit
any Subsidiary to, at any time purchase, acquire or own any stock, bonds, notes,
or securities of, or any partnership interest (whether general or limited) in,
or any other interest in, or make any capital contribution to, any other Person,
or become a joint venture partner in any joint venture, or agree, become or
remain liable to do any of the foregoing, except for:
          (i) debt securities having a maturity of not more than one year issued
or guaranteed by the United States government or by an agency or instrumentality
thereof;

-31-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (ii) certificates of deposit, bankers acceptances and time deposits,
which in each case mature within one year from the date of purchase thereof;
          (iii) commercial paper maturing in 270 days or less from the date of
issuance which, at the time of acquisition by such Obligor or Subsidiary is
accorded the highest rating by Standard and Poor’s Rating Group, a division of
McGraw-Hill, Inc. or Moody’s Investors Service, Inc.;
          (iv) direct obligations of the United States of America or any agency
or instrumentality of the United States of America, the payment or guarantee of
which constitutes a full faith and credit obligation of the United States of
America, in each case maturing in 12 months or less from the date of
acquisition;
          (v) existing investments in Subsidiaries and Affiliates on the date of
Closing and set forth on Schedule 5.4;
          (vi) loans and advances permitted pursuant to Section 10.10;
          (vii) Permitted Acquisitions; and
          (viii) other investments by the Parent or any Unrestricted Subsidiary
in another Person (other than an Obligor or Restricted Subsidiary) which do not
exceed in the aggregate $5,000,000 at any one time outstanding; provided, that
any investments made by the Parent in excess of $200,000 shall be evidenced by
an agreement or other instrument and pledged to the holders pursuant to the
Collateral Documents.
     Section 10.12. Transactions with Affiliates. The Obligors shall not, and
shall not permit any Subsidiary to, enter into or carry out any material
transaction (including, without limitation, purchasing property or services or
selling properly or services) with an Affiliate unless such transaction: (i) is
not otherwise prohibited by this Agreement or any of the other Financing
Agreements; (ii) is entered into the ordinary course of such Obligor’s or such
Subsidiary’s business and upon fair and reasonable arm’s-length terms and
conditions; and (iii) is in accordance with all applicable laws, rules and
regulations.
     Section 10.13. Amendment of Organizational Documents. Without twenty
(20) days prior written notice to the holders, no Obligor shall amend such
Obligor’s certificate of incorporation, by-laws, certificate of limited
partnership agreement, certificate of formation, limited liability company
agreement or other organizational document of such Obligor, and if such
amendment would be adverse to the holders as determined by the holders in good
faith, obtaining the holders’ prior written consent.
     Section 10.14. Terrorism Sanctions Regulations. (a) The Obligors will not
and will not permit any Subsidiary to (i) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engage in any dealings or transactions with any such Person.

-32-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (b) The Obligors will not and will not permit any Subsidiary to become
a Person described or designated in the lists of names of individuals and
entities consolidated by the Office of the Superintendent of Financial
Institutions pursuant to the Criminal Code (Canada) and any applicable
regulations under the Special Economic Measures Act and United Nations Act of
Canada.
     Section 10.15. Most Favored Lender Status. In the event that an Obligor
shall at any time after the date of the Closing enter into, assume or otherwise
become bound by or obligated under any agreement creating or evidencing
Indebtedness of such Obligor in excess of $1,000,000 in principal amount (a
“Reference Agreement”) containing one or more covenants (whether in the form of
a covenant or event of default) which are of the general nature of the covenants
set forth in Section 10 of this Agreement or in any way relate to the financial
condition or performance of an Obligor or measure any balance sheet or income
statement condition or performance (any such covenant being referred to as an
“Additional Covenant”), the terms of this Agreement shall, without any further
action on the part of the Obligors or any of the holders of the Notes, be deemed
to be amended automatically to include each Additional Covenant contained in
such Reference Agreement. The Obligors further covenant to promptly execute and
deliver at their expense (including, without limitation, the fees and expenses
of counsel for the holders of the Notes) an amendment to this Agreement in form
and substance satisfactory to the Required Holders evidencing the amendment of
this Agreement to include such Additional Covenants, provided that the execution
and delivery of such amendment shall not be a precondition to the effectiveness
of such amendment as provided for in this Section 10.15, but shall merely be for
the convenience of the parties hereto.
Section 11. Events of Default.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
          (a) the Issuer defaults in the payment of any principal or LIBOR
Breakage Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or
          (b) the Issuer defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
          (c) the Issuer defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Section 10; or
          (d) an Obligor defaults in the performance of or compliance with any
term contained herein or in any of the other Financing Agreements (other than
those referred to in Sections 11(a), (b) and (c)) and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default and (ii) the Parent receiving written notice of
such default from any holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d)); or

-33-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (e) any representation or warranty made in writing by or on behalf of
an Obligor or by any officer of an Obligor in any Financing Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
          (f) (i) the Parent or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $1,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Parent or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least $1,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Parent or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $1,000,000, or (y) one or more Persons have the
right to require the Parent or any Subsidiary so to purchase or repay such
Indebtedness; or
          (g) the Parent or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate or other
action for the purpose of any of the foregoing; or
          (h) a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Parent or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Parent or any of its Subsidiaries, or any such
petition shall be filed against the Parent or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

-34-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (i) a final judgment or judgments for the payment of money aggregating
in excess of $1,000,000 are rendered against one or more of the Parent or any of
its Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or
          (j) if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Parent or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $1,000,000, (iv) the Parent
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Parent or any
ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Parent or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Parent or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect; or
          (k) any Change of Control shall occur; or
          (l) any change in any Obligor’s condition or affairs (financial or
otherwise) occurs or exists which in the holders’ opinion has a Material Adverse
Effect; or
          (m) any Financing Agreement or any Guaranty purported to be created
pursuant thereto or any Lien purported to be granted thereby shall cease to be
in full force and effect for any reason whatsoever including, without
limitation, a determination by a Governmental Authority or court that such
Financing Agreement or such Lien or Guaranty purported to be created or granted
pursuant thereto is invalid, void or unenforceable or any Obligor which is party
to any Financing Agreement shall contest or deny the validity or enforceability
thereof or any obligation thereunder; or
          (n) any “Event of Default” (as defined in the Fixed Rate Note Purchase
Agreement) occurs and is continuing under the Fixed Rate Note Purchase
Agreement.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA. In addition, for the avoidance of doubt, Section 11(a)
through 11(n) above shall not apply in any respect to the Individual Guarantor
or the Individual Guarantee Agreement.

-35-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to an
Obligor described in Section 11(g) or (h) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
          (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to an
Obligor, declare all the Notes then outstanding to be immediately due and
payable.
          (c) If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Parent, declare all the Notes held by it or
them to be immediately due and payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (x) all accrued and
unpaid interest thereon (including, but not limited to, interest accrued thereon
at the Default Rate) and (y) the LIBOR Breakage Amount, if any, determined in
respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Obligors acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Obligors (except as herein specifically provided for) and that the
provision for payment of a LIBOR Breakage Amount, if any, by the Obligors in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained in
any Financing Agreement, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Parent, may rescind and annul any such declaration and its
consequences if (a) the Issuer has paid all overdue interest on the Notes, all
principal of and LIBOR Breakage Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and LIBOR Breakage Amount, if any, and (to
the extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither an Obligor nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured

-36-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

or have been waived pursuant to Section 17, and (d) no judgment or decree has
been entered for the payment of any monies due pursuant hereto or to the Notes.
No rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note or in any other Financing Agreement or in the
Individual Guarantee Agreement upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Parent shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Parent shall not be affected by any notice or knowledge to the
contrary. The Parent shall give to any holder of a Note that is an Institutional
Investor promptly upon request therefor, a complete and correct copy of the
names and addresses of all registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Parent at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Issuer
shall execute and deliver, at the Parent’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $1,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a

-37-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

denomination of less than $1,000,000. Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.
     Section 13.3. Replacement of Notes. Upon receipt by an Obligor at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
          (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $20,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
          (b) in the case of mutilation, upon surrender and cancellation
thereof,
within ten Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, LIBOR Breakage Amount, if any, and interest becoming due and payable
on the Notes shall be made in Cleveland, Ohio at the principal office of Keybank
National Association in such jurisdiction. The Issuer may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Parent in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
     Section 14.2. Home Office Payment. So long as the Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, LIBOR Breakage Amount, if any, and
interest by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Issuer in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Issuer made concurrently with or reasonably promptly after payment or prepayment
in full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Parent at its principal
executive office or at the place of payment most recently designated by the
Parent pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by the Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the

-38-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

Issuer in exchange for a new Note or Notes pursuant to Section 13.2. The Issuer
will afford the benefits of this Section 14.2 to any Institutional Investor that
is the direct or indirect transferee of any Note purchased by the Purchaser
under this Agreement and that has made the same agreement relating to such Note
as the Purchaser have made in this Section 14.2.
Section 15. Expenses, Indemnity, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby and by the other Financing Agreements and the Individual
Guarantee Agreement are consummated, the Obligors will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Purchaser, local or other counsel) incurred by the
Purchaser and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes or the other Financing Agreements and the
Individual Guarantee Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under any Financing Agreement and the Individual Guarantee
Agreement or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with any Financing Agreement and the
Individual Guarantee Agreement or the Notes, or by reason of being a holder of
any Note; (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Parent or any
Subsidiary or the Individual Guarantor or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes or the
other Financing Agreements and the Individual Guarantee Agreement and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,000. The Issuer will pay, and will save the Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by the
Purchaser or other holder in connection with its purchase of the Notes).
     Section 15.2. Survival. The obligations of the Issuer under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Agreement and the Individual Guarantee
Agreement or the Notes, and the termination of any Financing Agreement and the
Individual Guarantee Agreement.
     Section 15.3. Environmental Indemnity. The Obligors shall indemnify, defend
(at trial and appellate levels) save and keep the holder, its directors, board
members, officers, employees and agents (“Holder Environment Indemnitees”)
harmless from and against any and all liability, demands, claims, actions, or
causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, any investigatory, removal or remedial costs), damages and
expenses asserted against any Holder Environmental Indemnitees (including
without limitation reasonable attorneys’, consultants’ and witnesses’ fees
incurred by an Obligor or a holder in the defense thereof) incurred as a result
of: (a) any generation, transportation, storage, treatment or disposal of any
Hazardous Material which occurred or is alleged to have occurred with regard to
Hazardous Material generated, manufactured, sold, transported, handled, stored,
treated,

-39-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

recycled, reclaimed or reused by an Obligor, a Subsidiary or its agents; (b) any
spills, discharges, leaks, emissions, injections, escapes, dumping, releases or
threatened releases of any Hazardous Material at or upon the Collateral; (c) any
air emissions related to the Collateral and (d) any violation of, or any
obligation arising in connection with, any Environmental Law.
     Section 15.4. Gross-Up Provision. Each of the Obligors specifically
acknowledges and agrees that all payments of all amounts under the Notes and all
other Financing Agreements shall be free and clear of, and without deduction or
withholding for, or on account of, any present or future tax or withholding
amount, except to the extent such tax, withheld amount or deduction is required
by law. In any such case, the Obligors, jointly and severally, agree, to pay to
the holders such amount as shall be required so that every payment received by
the holders will not, after giving effect to any such tax, withholding or
deduction, be less than the amount due and payable to the holders in respect of
the Notes and the other Financing Agreements.
Section 16. Survival of Representations and Warranties; Entire Agreement.
          All representations and warranties contained in any Financing
Agreement and in the Individual Guarantee Agreement shall survive the execution
and delivery of any Financing Agreement and of the Individual Guarantee
Agreement, the purchase or transfer by the Purchaser of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of an Obligor or the Individual Guarantor pursuant to any Financing
Agreement or the Individual Guarantee Agreement shall be deemed representations
and warranties of such Obligor or the Individual Guarantor under a Financing
Agreement or the Individual Guarantee Agreement. Subject to the preceding
sentence, the Financing Agreements and the Individual Guarantee Agreement embody
the entire agreement and understanding between the Purchaser and the Obligors
and the Individual Guarantor and supersede all prior agreements and
understandings relating to the subject matter hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Parent and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to the Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the LIBOR Breakage Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.

-40-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

     Section 17.2. Solicitation of Holders of Notes.
          (a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
          (b) Payment. The Obligors will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each holder of Notes then outstanding even if such
holder did not consent to such waiver or amendment.
     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between an Obligor
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used in any Financing Agreement or the Individual Guarantee Agreement,
the term “this Agreement” and references thereto shall mean such Financing
Agreement or the Individual Guarantee Agreement as it may from time to time be
amended or supplemented.
     Section 17.4. Notes Held by Parent, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Parent, any Obligor, the Individual Guarantor or any of
its Affiliates shall be deemed not to be outstanding.
Section 18. Notices.
          All notices, communications and deliveries provided for hereunder
shall be in writing and sent (a) by telecopy if the sender on the same day sends
a confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail

-41-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:
          (i) if to the Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Parent in
writing,
          (ii) if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Parent in writing, or
          (iii) if to an Obligor, to the Parent at its address set forth at the
beginning hereof to the attention of Thomas J. Smith, Chief Financial Officer,
or at such other address as the Parent shall have specified to the holder of
each Note in writing, or
          (iv) if to the Individual Guarantor, at 8500 Station Street,
Suite 113, Mentor, Ohio 44060.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
          The Financing Agreements and the Individual Guarantee Agreement and
all documents relating thereto, including, without limitation, (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by the Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to the Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Obligors and the Individual
Guarantor agree and stipulate that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit an Obligor or the Individual Guarantor or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to the Purchaser by or on behalf of the Parent or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to any Financing Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Parent or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently

-42-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

becomes publicly known through no act or omission by such Purchaser or any
person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Parent or any Subsidiary or (d)
constitutes financial statements delivered to such Purchaser under Section 7.1
that are otherwise publicly available. The Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Parent (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and the
Financing Agreements. Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to a Financing Agreement. On
reasonable request by the Parent in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under a
Financing Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Parent embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
     The Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Parent, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in a Financing
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Parent of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other

-43-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

than in this Section 21), shall no longer be deemed to refer to such Affiliate,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
Section 22. Guarantee Agreement.
     Section 22.1. Guarantee. (a) Each Guarantor, jointly and severally, hereby
irrevocably, absolutely and unconditionally guarantees to the holders from time
to time of the Notes: (a) the full and prompt payment on demand of the principal
of all of the Notes and of the interest thereon at the rate therein stipulated
(including, without limitation, to the extent legally enforceable, interest on
any overdue principal, LIBOR Breakage Amount, if any, and interest at the rates
specified in the Notes and interest accruing or becoming owing both prior to and
subsequent to the commencement of any bankruptcy, reorganization or similar
proceeding involving an Obligor) and the LIBOR Breakage Amount, if any, and all
other amounts owing to the holders from time to time under the Notes and the
Financing Agreements when and as the same shall become due and payable, whether
by lapse of time, upon redemption or prepayment, by extension or by acceleration
or declaration, or otherwise, (b) the full and prompt performance and observance
by the Obligors of each and all of the covenants and agreements required to be
performed or observed by such Persons under the terms of the Financing
Agreements, and (c) payment, upon demand by any holder of the Notes, of all
costs and expenses, legal or otherwise (including reasonable attorneys fees) and
such expenses, if any, as shall have been expended or incurred in the protection
or enforcement of any right or privilege under the Financing Agreements or this
Guarantee Agreement or in any consultation or action in connection therewith,
and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Financing Agreements or any of the terms thereof or of
any other like circumstance or circumstances (all of the obligations described
in the foregoing clause (a), clause (b) and clause (c) being referred to herein
as the “Guaranteed Obligations”). The guaranty of the Guaranteed Obligations
herein provided for is a guaranty of the immediate and timely payment of the
principal, interest and LIBOR Breakage Amount, if any, on the Notes as and when
the same are due and payable and shall not be deemed to be a guaranty only of
the collectability of such payments and that in consequence thereof each holder
of the Notes may sue any Guarantor directly upon such Guaranteed Obligations.
Each Guarantor agrees as a primary obligation to indemnify each Noteholder from
time to time on demand from and against any loss incurred by it as a result of
any Financing Agreement being or becoming void, voidable or unenforceable for
any reason whatsoever, whether or not known to such Noteholder, the amount of
such loss being the amount which such Noteholder would otherwise have been
entitled to recover from the Guarantor.
          (b) Principal Obligor. The obligations of each Guarantor hereunder
shall be deemed to be undertaken as principal obligor and not merely as surety.
          (c) Continuing Obligations. The obligations of the Guarantors
hereunder shall be continuing obligations notwithstanding any settlement of
account or other matter or thing whatsoever and, in particular but without
limitation, shall not be considered satisfied by any intermediate payment or
satisfaction of all or any of the Issuer’s obligations under or in respect of
any Note and shall continue in full force and effect until all sums due from the
Issuer in

-44-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

respect of the Notes and the Financing Agreements have been paid and all other
obligations of the Issuer thereunder or in respect thereof have been satisfied,
in full.
     Section 22.2. Obligation Absolute and Unconditional; Termination;
Limitations. (a) This Guarantee Agreement shall be absolute and unconditional
and shall remain in full force and effect until the entire principal, interest,
LIBOR Breakage Amount (if any) on the Notes and all other sums due pursuant to
the Financing Agreements shall have been fully, finally and indefeasibly paid
and such Guaranteed Obligations shall not be affected, modified or impaired upon
the happening from time to time of any event or condition, including without
limitation any of the following, whether or not with notice to or the consent of
any Guarantor:
          (i) the power or authority or the lack of power or authority of the
Issuer to issue the Notes or of the Issuer to execute and deliver the Financing
Agreements, and irrespective of the validity of the Notes, or the Financing
Agreements or of any defense whatsoever that the Issuer may or might have to the
payment of the Notes (including, without limitation, principal, interest or
LIBOR Breakage Amount, if any) or to the performance or observance of any of the
provisions or conditions of the Financing Agreements, or the existence or
continuance of the Issuer as a legal entity;
          (ii) any failure to present the Notes for payment or to demand payment
thereof, or to give any Guarantor or the Issuer notice of dishonor for
non-payment of the Notes, when and as the same may become due and payable, or
notice of any failure on the part of the Issuer to do any act or thing or to
perform or to keep any covenant or agreement by either of them to be done, kept
or performed under the terms of the Notes or any Financing Agreement;
          (iii) additional money to the Issuer, any extension of the obligation
of the Notes, either indefinitely or for any period of time, or any other
modification in the obligation of the Notes or of any Financing Agreement or the
Issuer thereon, or in connection therewith, or any sale, release, substitution
or exchange of any security;
          (iv) any act or failure to act with regard to the Notes or any
Financing Agreement or anything which might vary the risk of any Guarantor
(including, without limitation, any release or substitution of any one or more
of the endorsers or guarantors of the Guaranteed Obligations);
          (v) any action taken under any Financing Agreement in the exercise of
any right or power thereby conferred or any failure or omission on the part of
any holder of any Note to first enforce any right or security given under any
Financing Agreement or any failure or omission on the part of any holder of any
of the Notes to first enforce any right against the Issuer or any other
Guarantor;
          (vi) the waiver, compromise, settlement, release or termination of any
or all of the obligations, covenants or agreements of the Issuer contained in
any Financing Agreement, or of any other Guarantor contained in any Financing
Agreement, or of the payment, performance or observance thereof;

-45-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

          (vii) the failure to give notice to any Obligor of the occurrence of
any Default or Event of Default under the terms and provisions of this
Agreement;
          (viii) the extension of the time for payment of any principal of, or
interest (or LIBOR Breakage Amount or any other amount, if any), on any Note
owing or payable on such Note or of the time of or for performance of any
obligations, covenants or agreements under or arising out of any Financing
Agreement or the extension or the renewal of any thereof;
          (ix) the modification or amendment (whether material or otherwise) of
any obligation, covenant or agreement set forth in any Financing Agreement;
          (x) any failure, omission, delay or lack on the part of the holders of
the Notes to enforce, assert or exercise any right, power or remedy conferred on
the holders of the Notes in any Financing Agreement, or any other act or acts on
the part of the holders from time to time of the Notes;
          (xi) the voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all the assets, marshaling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement under bankruptcy or similar
laws, composition with creditors or readjustment of, or other similar procedures
affecting any Obligor or any of the assets of any of them, or any allegation or
contest of the validity of any Financing Agreement or the disaffirmance of any
Financing Agreement in any such proceeding (it being understood that the
obligations of each Guarantor under this Guarantee Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time any payment
made with respect to the Notes is rescinded or must otherwise be restored or
returned by any holder of the Notes upon the insolvency, bankruptcy or
reorganization of an Obligor, all as though such payment had not been made);
          (xii) any event or action that would, in the absence of this clause,
result in the release or discharge by operation of law of an Obligor from the
performance or observance of any obligation, covenant or agreement contained in
this Guarantee Agreement;
          (xiii) the invalidity or unenforceability of any Financing Agreement;
          (xiv) the invalidity or unenforceability of the obligations of any
Guarantor under this Guarantee Agreement, the absence of any action to enforce
such obligations of any Guarantor, any waiver or consent by any Guarantor with
respect to any of the provisions hereof or any other circumstances which might
otherwise constitute a discharge or defense by any Guarantor, including, without
limitation, any failure or delay in the enforcement of the obligations of any
Guarantor with respect to this Guarantee Agreement or of notice thereof; or any
suit or other action brought by any shareholder or creditor of, or by, any
Guarantor or any other Person, for any reason, including, without

-46-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

limitation, any suit or action in any way attacking or involving any issue,
matter or thing in respect of any Financing Agreement;
          (xv) the default or failure of any Guarantor fully to perform any of
its covenants or obligations set forth in any Financing Agreement;
          (xvi) the impossibility or illegality of performance on the part of an
Obligor or any other Person of its obligations in any Financing Agreement;
          (xvii) in respect of any Obligor or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to any Obligor or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods droughts,
embargoes, wars (whether or not declared), civil commotions, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any regulatory body or agency, change of law or any other
causes affecting performance, or other force majeure, whether or not beyond the
control of any Obligor or any other Person and whether or not of the kind
hereinbefore specified;
          (xviii) any attachment, claim, demand, charge, lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Guarantee Agreement, so that such sums would be rendered inadequate
or would be unavailable to make the payments herein provided;
          (xix) the failure of any Guarantor to receive any benefit or
consideration from or as a result of its execution, delivery and performance of
this Guarantee Agreement;
          (xx) any sale, exchange, release or surrender of any property at any
time pledged or granted as security in respect of the Guaranteed Obligations,
whether so pledged or granted by any Guarantor or another guarantor of the
obligations of the Issuer under the Financing Agreements; or
          (xxi) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
obligations of any Guarantor under this Guarantee Agreement;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of each Guarantor hereunder shall be absolute and
unconditional to the extent herein specified and shall not be discharged,
impaired or varied except by the full, final and indefeasible payment to the
holders thereof of the principal of, interest on and LIBOR Breakage Amount, if
any, and any other

-47-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

amounts due in respect of the Notes, and then only to the extent of such
payments. Without limiting any of the other terms or provisions hereof, it is
understood and agreed that in order to hold any Guarantor liable hereunder,
there shall be no obligation on the part of any holder of any Note to resort, in
any manner or form, for payment, to the Issuer, to any other Person or to the
properties or estates of any of the foregoing. All rights of the holder of any
Note pursuant thereto or to this Guarantee Agreement may be transferred or
assigned at any time or from time to time and shall be considered to be
transferred or assigned upon the transfer of such Note whether with or without
the consent of or notice to any Guarantor or the Issuer. Without limiting the
foregoing, it is understood that repeated and successive demands may be made and
recoveries may be had hereunder as and when, from time to time, the Issuer shall
default under the terms of the Financing Agreements and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Issuer under the Financing Agreements shall remain in full force and effect and
shall apply to each and every subsequent default.
          (b) To the fullest extent permitted by law, each Guarantor does hereby
expressly waive:
          (i) all of the matters specified in clause (a) of this Section 22.2
and any notices in respect thereof;
          (ii) notice of acceptance of this Guarantee Agreement;
          (iii) notice of any purchase or acceptance of the Notes under this
Agreement, or the creation, existence or acquisition of any of the Guaranteed
Obligations;
          (iv) notice of the amount of the Guaranteed Obligations; and
          (v) any stay (except in connection with a pending appeal), valuation,
appraisal, redemption or extension law now or at any time hereafter in force
that, but for this waiver, might be applicable to any sale of property of any
Guarantor made under any judgment, order or decree based on this Guarantee
Agreement, and each Guarantor covenants that it will not at any time insist upon
or plead, or in any manner claim or take the benefit or advantage of any such
law.
          (c) Each of the rights and remedies granted under this Guarantee
Agreement to each holder in respect of the Notes held by such holder may be
exercised by such holder without notice to, or the consent of or any other
action by, any other holder. Each holder may proceed to protect and enforce this
Guarantee Agreement by making the payment hereunder on demand, by suit or suits
or proceedings in equity, at law or in bankruptcy, and whether for the specific
performance of any covenant or agreement contained herein or in execution or aid
of any power herein granted; or for the recovery of judgment for the obligations
hereby guarantied or for the enforcement of any other proper, legal or equitable
remedy available under applicable law.
          (d) In addition to and not in limitation of the obligations of the
Guarantors hereunder, each Guarantor specifically acknowledges and agrees to the
terms and provisions of the Individual Guaranty Agreement and specifically
agrees, confirms and ratifies all of its obligations hereunder regardless of any
of the terms or provisions of the Individual Guaranty

-48-



--------------------------------------------------------------------------------



 



      Great Plains Natural Gas Company   Note Purchase Agreement

Agreement or any alteration, modification, release or waiver thereof or release
of any collateral therefor and acknowledges and agrees that the rights and the
remedies of the holders against each Guarantor hereunder are in addition to, and
in no way impaired by, the Individual Guarantee Agreement under any
circumstances.
          (e) If any holder shall have instituted any proceeding to enforce any
right or remedy under this Guarantee Agreement or under any Note held by such
holder and such proceeding shall have been discontinued or abandoned for any
reason, or shall have been determined adversely to such holder, then and in
every such case each such holder shall, except as may be limited or affected by
any determination in such proceeding, be restored severally and respectively to
its respective former position hereunder and thereunder, and thereafter the
rights and remedies of such holders shall continue as though no such proceeding
had been instituted.
          (f) Any term or provision of this Guarantee Agreement, or the
Financing Agreements or of the Notes notwithstanding, if any U.S. federal or
state fraudulent conveyance laws are determined by a court of competent
jurisdiction to be applicable to the obligations of a Guarantor hereunder, such
Guarantor’s obligations hereunder shall be limited to the maximum aggregate
amount of the obligations that would not render such Guarantor’s obligations
subject to avoidance under applicable U.S. federal or state fraudulent
conveyance laws.
     Section 22.3. Subrogation Payments Held In Trust. To the extent of any
payments made under this Guarantee Agreement, each Guarantor shall be subrogated
to the rights of the holder of the Notes receiving such payments, but each
Guarantor covenants and agrees that such right of subrogation shall be
subordinate in right of payment to the rights of any holders of the Notes for
which full payment has not been made or provided for and, to that end, the
Guarantor agrees not to claim or enforce any such right of subrogation or any
right of setoff or any other right which may arise on account of any payment
made by the Guarantor in accordance with the provisions of this Guarantee
Agreement unless and until all of the Guaranteed Obligations (other than those
arising by subrogation as aforesaid) owned by Persons other than the Guarantor
and all other sums due or payable under this Guarantee Agreement have been fully
paid and discharged or payment therefor has been provided.
     Section 22.4. Preference. Each Guarantor agrees that to the extent any
Obligor or any other Person makes any payment on the Guaranteed Obligations,
which payment or any part thereof is subsequently invalidated, voided, declared
to be fraudulent or preferential, set aside, or is required to be repaid to a
trustee, receiver or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to such Guarantor’s obligations hereunder, as if
said payment had not been made. The liability of each Guarantor hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any holder
of the Notes from any source that is thereafter paid, returned or refunded in
whole or in part by reason of the assertion of a claim of any kind relating
thereto, including, but not limited to, any claim for breach of contract, breach
of warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.

-49-



--------------------------------------------------------------------------------



 



Great Plains Natural Gas Company   Note Purchase Agreement

     Section 22.5. Marshaling. None of the holders of the Notes shall be under
any obligation (a) to marshal any assets in favor of any Guarantor or in payment
of any or all of the liabilities of the Issuer under or in respect of the Notes
or the obligation of any Guarantor hereunder or (b) to pursue any other remedy
that any Guarantor may or may not be able to pursue itself and that may lighten
such Guarantor’s burden, any right to which such Guarantor hereby expressly
waives.
     Section 22.6. Subordination. If any Guarantor becomes the holder of any
Indebtedness payable by the Issuer or another Guarantor, then such Guarantor
hereby subordinates all such Indebtedness owing to it from the Issuer or such
other Guarantor to all Indebtedness of the Issuer or such other Guarantor owing
to the holders of Notes, and agrees that, during the continuance of any Default
or Event of Default, it shall not accept any payment on the same until the
Guaranteed Obligations shall have been paid in full and shall in no
circumstances whatsoever attempt to set-off or reduce any obligations hereunder
because of such Indebtedness. If any amount shall nevertheless be paid in
violation of the foregoing to the Guarantor by the Issuer or another Guarantor
prior to payment in full of the Guaranteed Obligations, such amount shall be
held in trust for the benefit of the holders of Notes and shall forthwith be
paid to the holders of Notes to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.
Section 23. Release of Security Interests or Guarantor.
     Upon the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate) that is permitted by this Agreement or to which the
Required Holders have otherwise consented, or the sale or other disposition of
all of the equity interests of a Guarantor to any Person (other than an
Affiliate) that is permitted by this Agreement or to which the Required Holders
have otherwise consented, for which the Obligors desire to obtain a security
interest release or a release of the Guarantor from the holders of Notes, the
Obligors shall deliver an Officer’s Certificate (i) stating that the Collateral
or the equity interests subject to such disposition is/are being sold or
otherwise disposed of in compliance with the terms hereof, (ii) specifying the
Collateral or equity interests being sold or otherwise disposed of in the
proposed transaction, and (iii) stating that no Default or Event of Default has
occurred and is continuing or would result from such release. Upon the receipt
of such Officer’s Certificate, the holders of the Notes will, at the Obligors’
expense, so long as the Required Holders have no reason to believe that the
facts stated in such Officer’s Certificate are not true and correct, execute and
deliver such releases of the holders’ security interest in such Collateral or
such Guarantor from the Guarantee Agreement, as may be reasonably requested by
the Obligors.
Section 24. Miscellaneous.
     Section 24.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 24.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that

-50-



--------------------------------------------------------------------------------



 



Great Plains Natural Gas Company   Note Purchase Agreement

the notice of any optional prepayment specify a Business Day as the date fixed
for such prepayment), any payment of principal of or LIBOR Breakage Amount or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.
     Section 24.3. Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with the financial covenants
contained in this Agreement or any other Financing Agreement, any election by
the Parent or any Subsidiary to measure an item of Indebtedness using fair value
(as permitted by Statement of Financial Accounting Standards No. 159 or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.
     Section 24.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 24.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 24.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 24.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of Ohio excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

-51-



--------------------------------------------------------------------------------



 



Great Plains Natural Gas Company   Note Purchase Agreement

     Section 24.8. Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Obligor and the Individual Guarantor irrevocably submits to the non-exclusive
jurisdiction of any Ohio state or federal court sitting in the Northern
District, over any suit, action or proceeding arising out of or relating to any
Financing Agreement. To the fullest extent permitted by applicable law, each
Obligor and the Individual Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
     (b) Each Obligor and the Individual Guarantor consent to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 24.8(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. Each Obligor and the Individual Guarantor
agree that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
     (c) Nothing in this Section 24.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against any
Obligor or the Individual Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to the Financing Agreements, the Individual Guarantee Agreement
or any other document executed in connection herewith or therewith.
* * * * *

-52-



--------------------------------------------------------------------------------



 



Great Plains Natural Gas Company   Note Purchase Agreement

     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Obligors,
whereupon this Agreement shall become a binding agreement between you and the
Obligors.

           

Very truly yours,

Great Plains Natural Gas Company, as the
Issuer
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Lightning Pipeline Company, as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Gas Natural Inc., as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer   

-53-



--------------------------------------------------------------------------------



 



         

Great Plains Natural Gas Company   Note Purchase Agreement

This Agreement is hereby accepted and agreed to as of the date thereof.

           

Sun Life Assurance Company of Canada
      By   /s/ Paul Sinclair       Name:   Paul Sinclair       Title:   Managing
Director
Head of Private Debt
Private Fixed Income             By   /s/ David J. Fletcher       Name:   David
J. Fletcher       Title:   Senior Director
Private Fixed Income    

-54-



--------------------------------------------------------------------------------



 



Information Relating to Purchaser

              Principal Amount of Name and Address of Purchaser   Notes to Be
Purchased  
Sun Life Assurance Company of Canada
  $ 2,300,000  
150 King Street West
       
Toronto, Ontario M5H 1J9
       
Canada
       

Payments
All payments by bank wire transfer of immediately available funds, providing
sufficient information to identify the source of the transfer, the amount of
interest and/or principal and the series of Notes, to:
 
Destination Bank:
Wachovia Bank, N.A.
New York, New York
ABA# 026005092
 
Beneficiary’s Bank:
Bank of Montreal
International Banking, Head Office
129 St Jacques
Montreal, Quebec
SWIFT #BOFMCAM2
 
Beneficiary Details:
(this information MUST be on the wire)
Account Number: 24234600338
Account Name: Sun Life Assurance Company of Canada
227 King Street South
Waterloo, Ontario N2J 4C5
Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Notices
All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed to:
 
Sun Life Assurance Company of Canada
227 King Street South
Location: 02D22
Waterloo, Ontario N2J 4CS
Canada
Attention: Nancy Munro — Private Fixed Income
All other notices and communications (including, without limitation, all
financial reports) to be addressed to:
 
Sun Life Assurance Company of Canada
150 King Street West
3rd Floor
Toronto, Ontario M5H 1J9
Canada
Attention: Nushi Kazemian — Private Fixed Income
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number (W8-BEN): 38-1082080
Notes should be delivered to:
 
Sun Life Assurance Company of Canada
227 King Street South
Location: 02D22
Waterloo, Ontario N2J 4CS
Canada
Attention: Nancy Munro — Private Fixed Income

A-2



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Acquired Subsidiary Indebtedness” means all Indebtedness of any Person
which becomes a Subsidiary after the date of Closing or is consolidated with or
merged into a Subsidiary after the date of Closing and which (i) is outstanding
on the date such Person becomes a Subsidiary and (ii) has not been (or is not
being) incurred, extended or renewed in contemplation of such Person becoming a
Subsidiary.
     “Acquired Subsidiary Indebtedness Agreement” means any agreement,
instrument or document evidencing Acquired Subsidiary Indebtedness or pursuant
to which Acquired Subsidiary Indebtedness has been issued.
     “Acquisition” means any transaction or series of transactions by which a
Person acquires, either directly or through an Affiliate or otherwise, (a) any
or all of the equity interests of any class of any other Person or (b) a
substantial portion of the assets, or a division, line of business or
publication of any other Person.
     “Adjusted LIBOR Rate” for each Interest Period shall be a rate per annum
equal to LIBOR for such Interest Period plus 3.85%.
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Parent, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Parent or any Subsidiary or any corporation
of which the Parent and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests. As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Parent.
     “Anti-Terrorism Order” means Executive Order No. 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.
     “Brainard” means Brainard Gas Corp., Inc., an Ohio corporation and direct
subsidiary of Parent.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed and, if the applicable Business Day relates to the
determination of LIBOR, a day on which dealings are carried on in U.S. dollar
deposits in the London interbank market.
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



“Capitalized Lease” means any lease of property by any Person which, in
accordance with GAAP, would be treated as a capital item on the balance sheet of
such person.
     “Casualty Event” shall mean any act or occurrence of any kind or nature
resulting in damage, disappearance, loss or destruction to any property of the
Obligors and Restricted Subsidiaries.
     “Change of Control” means (a) any Person (other than, with the Purchaser’s
prior written consent which consent shall not be unreasonably withheld, the
Individual Guarantor) or group of Persons acting in concert directly or
indirectly acquires (whether in a single transaction or a series of
transactions) more than 50% of the ownership interests having ordinary voting
power for the election of directors (or the individuals performing similar
functions) of the Parent, or (b) the occurrence of any event (whether in one or
more transactions) which results in the transfer of control of an Obligor such
that the Parent fails to own, directly or indirectly and with full right to
direct voting of such shares, all the ownership interests of each Obligor, or
(c) any merger, consolidation or sale of substantially all of the property or
assets of any Obligor. For purposes of this definition, “control of an Obligor”
means the power, direct or indirect, to vote 51% or more of the ownership
interests having ordinary voting power for the election of directors (or the
individuals performing similar functions) of any Obligor.
     “Chattel Paper” means chattel paper, as that term is defined in the UCC,
held by the Borrower, whether now owned or existing or hereafter created or
acquired.
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Collateral” means collectively the real and personal property in which an
Obligor has granted to or will in the future grant to or for the benefit of the
holders a security interest or other lien to secure the payment of the
Obligations and the Obligors’ prompt and complete performance under the
Financing Agreements.
     “Collateral Documents” shall mean, collectively, the Security Agreement,
Pledge Agreement, Mortgages, if any, Control Agreements, and other security
documents as may be executed and delivered by any Obligor from time to time in
accordance with the transactions contemplated by the terms of the Financing
Agreements, as such agreements may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
     “Condemnation Event” shall mean any condemnation or seizure or other taking
by a public or quasi-public authority of any property of the Obligors and
Restricted Subsidiaries.
     “Confidential Information” is defined in Section 20.

B-2



--------------------------------------------------------------------------------



 



     “Consolidated Capitalization” means the sum of (i) consolidated net worth
of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, plus (ii) Consolidated Indebtedness.
     “Consolidated Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBIT to (ii) gross interest expense of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Consolidated EBIT” means, for any period, the sum of Consolidated Net
Income, plus (to the extent deducted in computing Consolidated Net Income) the
sum of interest expense and any provision for federal, state and local income
taxes, each of the foregoing determined on a consolidated basis for the Parent
and its Subsidiaries in accordance with GAAP, but excluding from such
calculation extraordinary non-operating income and any gain from any
non-recurring transactions.
     “Consolidated Indebtedness” means, as of any date, the aggregate unpaid
principal amount of all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.
     “Consolidated Net Income” means, for the relevant accounting period of the
Parent, all ordinary income and ordinary gains less all ordinary expenses and
ordinary losses from operations of the Parent and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.
     “Consolidated Total Assets” means the assets of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Control Agreement” means a tri-party deposit account, securities account
or commodities account control agreement by and among the Obligors, as
applicable, the Purchaser and the depository, securities intermediary or
commodities intermediary, each in form and substance reasonably satisfactory in
all respects to the Purchaser and in any event providing to the Purchaser
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC, and each as may be amended, restated,
joined, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means that rate of interest that is the greater of
(i) coupon plus 2.00% per annum above the rate of interest stated in clause
(a) of the first paragraph of the Notes or (ii) 2.00% over the rate of interest
publicly announced by Keybank National Association in Cleveland, Ohio as its
“base” or “prime” rate.
     “Development” means Great Plains Land Development Company Ltd., an Ohio
corporation.
     “Dollars” or “$” means the legal tender of the United States of America.

B-3



--------------------------------------------------------------------------------



 



     “Energy West” means Energy West, Incorporated, a Montana corporation and
direct Subsidiary of the Parent.
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Parent under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Financing Agreements” shall mean this Agreement, the Notes, the Guarantee
Agreement, the Collateral Documents and any and all agreements among the
Obligors and the Purchaser or for the benefit of the Purchaser relating to the
obligations of the Obligors hereunder and under the Notes, Collateral Documents
and Guarantee Agreement, in each case, as amended and modified.
     “Fixed Rate Note Purchase Agreement” means the Note Purchase Agreement
dated as of the date hereof by and among the Obligors, Brainard, NEO, Orwell,
the Individual Guarantor and the Purchaser, pursuant to which NEO, Orwell and
Brainard will issue and sell $17,700,000 aggregate principal amount of their
Senior Secured Guaranteed Notes due June 1, 2017 to the Purchaser.
     “Funding Instruction Letter” is defined in Section 4.9.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “General Intangibles” means all general intangibles, as that term is
defined in the UCC, of the Borrower, whether now owned or hereafter acquired or
created.
     “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any State or other political
subdivision thereof, or

B-4



--------------------------------------------------------------------------------



 



     (ii) any other jurisdiction in which the Parent or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Parent or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guarantee Agreement” shall mean the obligations of the Guarantors pursuant
to Section 22 of this Agreement and/or any joinder agreement hereto (as provided
in Section 9.8).
     “Guarantors” is defined in the first paragraph of this Agreement and shall
also include any other Person becoming a Guarantor pursuant to Section 9.8, but
does not include the Individual Guarantor.
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
     (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum,

B-5



--------------------------------------------------------------------------------



 



petroleum products, lead based paint, radon gas or similar restricted,
prohibited or penalized substances.
     “holder” means, with respect to any Note the Person in whose name such Note
is registered in the register maintained by the Parent pursuant to Section 13.1.
     “Indebtedness” with respect to any Person means, at any time, without
duplication,
     (a) its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
     (c) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capitalized Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); and
     (f) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
     “Individual Guarantee Agreement” shall mean the Individual Guarantee
Agreement dated as of the date of Closing, of Richard M. Osborne, individually,
and as Trustee of the Richard M. Osborne Trust under Restated Trust Agreement
dated January 13, 1995, in form and substance satisfactory to the Purchaser, as
such agreement may be amended, restated, joined, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
     “Individual Guarantor” shall mean Richard M. Osborne, individually and as
Trustee of the Richard M. Osborne Trust under Restated Trust Agreement dated
January 13, 1995.
     “Institutional Investor” means (a) the Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than 10% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association

B-6



--------------------------------------------------------------------------------



 



or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
holder of any Note.
     “Interest Payment Date” is defined in Section 1.2(a).
     “Interest Period” means the period commencing on the date of Closing and
continuing up to, but not including, the first Interest Payment Date and,
thereafter, the period commencing on the next succeeding Interest Payment Date
and continuing up to, but not including, the next Interest Payment Date.
     “Inventory” means all inventory, as that term is defined in the UCC, of the
Obligors, whether now owned or existing or hereafter created or acquired.
     “Issuer” is defined in the first paragraph of this Agreement.
     “LIBOR” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a three-month period which appears on
the Bloomberg Financial Markets Service Page BBAM-1 (or if such page is not
available, the Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time)
on the date two Business Days before the commencement of such Interest Period.
“Reuters Screen LIBO Page” means the display designated as the “LIBO” page on
the Reuters Monitory Money Rates Service (or such other page as may replace the
LIBO page on that service or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Banker’s Association Interest Settlement Rates for U.S.
Dollar deposits).
     “LIBOR Breakage Amount” is defined in Section 8.6.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
     “Lightning” is defined in the first paragraph of this Agreement.
     “Loss Event” shall mean any Casualty Event or Condemnation Event.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent and its
Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Parent and its Subsidiaries taken as a whole, or (b) the ability of any Obligor
to perform its obligations under the Financing Agreements, or (c) the validity
or enforceability of the Financing Agreements.

B-7



--------------------------------------------------------------------------------



 



     “Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of the date of Closing, by and among NEO and Development pursuant to which
Development will merge with and into NEO, with NEO as the surviving corporation.
     “Memorandum” is defined in Section 5.3.
     “Midcos” means, collectively, Great Plains and Lightning and, individually,
either of them.
     “Mortgage” means each of the mortgages, leasehold mortgages, deeds of
trust, leasehold deeds of trust, deeds to secure debt, leasehold deeds to secure
debt or other real estate security documents delivered by the Obligors to the
Purchaser, as each such agreement may be amended, restated, joined, supplemented
or otherwise modified from time to time in accordance with the terms thereof.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “NEO” means Northeast Ohio Natural Gas Corp., an Ohio corporation and
direct Subsidiary of the Issuer.
     “Notes” is defined in Section 1.1.
     “Obligations” means collectively, (i) all unpaid principal, LIBOR Breakage
Amount and accrued and unpaid interest with respect to the Notes, (ii) all
accrued and unpaid fees, (iii) any other amounts due hereunder or under the
Notes or any of the other Financing Agreements including all reimbursements,
indemnities, costs, expenses, prepayment premiums, yield protection obligations,
break-funding costs and other obligations of an Obligor to the holders or any
indemnified party hereunder and thereunder, and (iv) all reasonable
out-of-pocket costs and expenses incurred by the holders in connection with this
Agreement, the other Financing Agreements, including but not limited to the
reasonable fees and expenses of the holders’ counsel which the Obligors are
responsible to pay pursuant to the terms of this Agreement and the other
Financing Agreements.
     “Obligors” means, collectively, the Issuer and the Guarantors and,
individually, the Issuer and any Guarantor.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the relevant Obligor whose responsibilities extend to
the subject matter of such certificate.
     “Ohio Group” means and includes the Obligors and the Ohio Regulated
Companies.

B-8



--------------------------------------------------------------------------------



 



     “Ohio Group Capitalization” means the sum of (i) consolidated net worth of
the members of the Ohio Group determined on a consolidated basis in accordance
with GAAP (excluding from such calculation the consolidated net worth attributed
to Unrestricted Subsidiaries), plus (ii) Ohio Group Indebtedness.
     “Ohio Group Coverage Ratio” means, for any period, the ratio of (i) Ohio
Group EBIT to (ii) gross interest expense of the members of the Ohio Group
determined on a consolidated basis in accordance with GAAP.
     “Ohio Group EBIT” means, for any period, the sum of Ohio Group Net Income,
plus (to the extent deducted in computing Ohio Group Net Income) the sum of
interest expense and any provision for federal, state and local income taxes,
each of the foregoing determined on a consolidated basis for the members of the
Ohio Group in accordance with GAAP, but excluding from such calculation
extraordinary non-operating income and any gain from any non-recurring
transactions.
     “Ohio Group Indebtedness” means, as of any date, the aggregate unpaid
principal amount of all Indebtedness of the members of the Ohio Group determined
on a consolidated basis.
     “Ohio Group Net Income” means, for the relevant accounting period of the
Obligors, all ordinary income and ordinary gains less all ordinary expenses and
ordinary losses from operations of the members of the Ohio Group, determined on
a consolidated basis in accordance with GAAP, but excluding from such
calculation the income (or loss) of any Person (other than a member of the Ohio
Group) in which any Obligor has an ownership interest, except to the extent that
any such income has been actually received by such Obligor in the form of cash
dividends or similar cash distributions.
     “Ohio Group Total Assets” means the assets of the members of the Ohio Group
determined on a consolidated basis in accordance with GAAP, but excluding from
such calculation the assets attributed to Subsidiaries that are not members of
the Ohio Group.
     “Ohio Midcos” means, collectively, Great Plains and Lightning and,
individually, either of them.
     “Ohio Regulated Companies” means and includes Brainard, NEO and Orwell.
     “Orwell” means Orwell Natural Gas Company, an Ohio corporation and direct
Subsidiary of Lightning.
     “Parent” is defined in the first paragraph of this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

B-9



--------------------------------------------------------------------------------



 



     “Perfection Certificate” means that certain Perfection Certificate dated as
of the date of Closing, executed by the Obligors in favor of the Purchaser, in
form and substance reasonably satisfactory to the Purchaser.
     “Permitted Acquisition” means any Acquisition by any Obligor or Subsidiary
if the sum of all amounts and other consideration payable (including, without
limitation, any assumed Indebtedness) in connection with all Acquisitions during
the term of the Notes shall not exceed 10% of Consolidated Total Assets;
provided, however, that if the sum of all amounts and other consideration
payable (including, without limitation, any assumed Indebtedness) in connection
with all Acquisitions during the term of the Notes shall exceed $4,000,000, then
each of the following conditions shall have been satisfied:
     (i) the holders shall have received at least fifteen (15) Business Days’
prior written notice of such proposed Acquisition, which notice shall include a
reasonably detailed description of such proposed Acquisition;
     (ii) such Acquisition shall only involve assets comprising a business, or
those assets of a business, of the type permitted pursuant to Section 10.7;
     (iii) the business and assets acquired by any Obligor or any Restricted
Subsidiary in such Acquisition shall be free and clear of all Liens (other than
Permitted Encumbrances; provided that with respect to any Acquired Subsidiary
Indebtedness secured by a Lien permitted by Section 10.3(xi), the Obligors and
Restricted Subsidiaries shall use commercially reasonable efforts to either
secure the Obligations on an equal and ratable basis with such Acquired
Subsidiary Indebtedness or, to the extent an equal and ratable Lien is not
permitted, secure the Obligations with a second priority perfected Lien on such
acquired business or assets);
     (iv) at or prior to the closing of any Acquisition, the holders will be
granted a first priority perfected Lien (subject to clause (iii) hereof) in all
assets acquired pursuant thereto in accordance with Section 9.8;
     (v) concurrently with delivery of the notice referred to in clause
(i) above, the Obligors shall have delivered to the holders, in form and
substance reasonably satisfactory to them:
     (A) a pro forma consolidated balance sheet, income statement and cash flow
statement of the Parent and its Subsidiaries (the “Acquisition Pro Forma”),
based on recently delivered financial statements pursuant to Section 7.1, which
shall be complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of the Parent and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Acquisition and the incurrence or assumption of any Indebtedness in
connection therewith, and such Acquisition Pro Forma shall reflect that on a pro
forma basis, no Event of Default has occurred and is continuing or would result

B-10



--------------------------------------------------------------------------------



 



after giving effect to such Acquisition and the Obligors would have been in
compliance with the financial covenants set forth in Section 10.4 for the
testing periods and dates for fiscal quarter most recently ended prior to the
consummation of such Acquisition (after giving effect to such Acquisition and
any Indebtedness incurred in connection therewith, in each case, as if made on
the first day of such testing period); and
     (B) an Officer’s Certificate of a Senior Financial Officer of the Parent to
the effect that: (x) each Obligor will be solvent upon the consummation of the
Acquisition (as determined in accordance with Section 5.20(a) and (b); and
(y) the Acquisition Pro Forma fairly presents the financial condition of the
Parent and its Subsidiaries (on a consolidated basis) as of the date thereof
after giving effect to the Acquisition, and setting forth in the Officer’s
Certificate in reasonable detail the pro forma calculations of the financial
covenants set forth in Section 10.4 pursuant to and in accordance with clause
(A) above;
     (vi) on or prior to the date of such Acquisition, the holders shall have
received, copies of the acquisition agreement and related agreements and
instruments; and
     (vii) at the time of such Acquisition and after giving effect thereto, no
Default or Event of Default has occurred and is continuing.
     “Permitted Encumbrances” has the meaning set forth in Section 10.3(a).
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
     “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Parent or
any ERISA Affiliate or with respect to which the Parent or any ERISA Affiliate
may have any liability.
     “Pledge Agreement” means the Pledge Agreement, dated as of the date of
Closing, by the Obligors in favor of the Purchaser, in form and substance
satisfactory to the Purchaser, as such agreement may be amended, restated,
joined, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
     “Pledged Stock” means original stock certificates evidencing the issued and
outstanding shares of capital stock of each Obligor (other than the Parent) and
each Restricted Subsidiary, pledged in favor of the Purchaser under the Pledge
Agreement.
     “Preferred Stock” means any class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

B-11



--------------------------------------------------------------------------------



 



     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “PTE” is defined in Section 6.2(a).
     “Purchaser” is defined in the first paragraph of this Agreement.
     “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Real Property” means the real property and improvements thereto including
without limitation that real property described on Schedule 5.19 attached hereto
which the Obligors currently own or lease, and any other real property hereafter
acquired or leased by the Obligors.
     “Related Fund” means, with respect to any holder of any Note, any fund or
entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Required Holders” means, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Parent or any of its Affiliates).
     “Responsible Officer” means any Senior Financial Officer and any other
executive officer of the relevant Obligor with responsibility for the
administration of the relevant portion of this Agreement or the relevant
Financing Agreement.
     “Restricted Subsidiary” means any Obligor (other than the Parent) and any
other Subsidiary (other than a Subsidiary which is not required under
Section 9.8 to join this Agreement as a Guarantor and grant liens on its assets
and properties to secure its Obligations thereunder). Notwithstanding the
foregoing, “Restricted Subsidiary” means and includes the Ohio Regulated
Companies and their Subsidiaries, but does not mean or include Energy West or
any of its Subsidiaries listed on Schedule 9.8.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities” or “Security” shall have the meaning specified in Section 2(1)
of the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Security Agreement” means the Security Agreement, dated as of the date of
Closing, by the Obligors in favor of the Purchaser, in form and substance
satisfactory to the Purchaser, as such agreement may be amended, restated,
joined, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

B-12



--------------------------------------------------------------------------------



 



     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the relevant Obligor.
     “Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Parent.
     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “Title Company” is defined in Section 4.16.
     “UCC” is defined in the Security Agreement.
     “Unrestricted Subsidiary” means a Subsidiary which is not a Restricted
Subsidiary.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Parent and the
Parent’s other Wholly-Owned Subsidiaries at such time.

B-13